                                   Case: 19-10397                     Doc: 1          Filed: 02/05/19         Page: 1 of 65

     Fill in this information to identify your case.

     United States Bankruptcy Court for the:

     Western District of Oklahoma

     Case number (If known):   ___________                           Chapter you are filing under:
                                                                     id'
                                                                       Chapter?
                                                                     0 Chapter 11
                                                                     D Chapter 12                                                             ZOl.9      f.C"· r:..
                                                                     D Chapter 13                                                   0   Check           ifttiU iS'\'!11   p /?·
                                                                                                                                        amended filing
                                                                                                                                         ,.
                                                                                                                                                                                 ... •   21


~:;:~:=y
                                                                                                                                        1',      . ..         .      .'   ./·:>'',)\
                               1
                               :~tition for Individuals Filing for B a n k r u ~ ~ i ~
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
 Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


•iii           Identify Yourself

                                        About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
1.     Your full name
       Write the name that is on your
       government-issued picture
                                         ROSENTA
       identification (for example,     First name                                                      First name
       your driver's license or          SHENELLE
       passport).                       Middle name                                                     Middle name

       Bring your picture                HOOKS
       identification to your meeting   Last name                                                       Last name
       with the trustee.
                                        Suffix (Sr., Jr., II, Ill)                                      Suffix (Sr., Jr, II, Ill)




2.    All other names you
      have used in the last 8           First name                                                      First name
      years
       Include your married or          Middle name                                                     Middle name
       maiden names.
                                        Last name                                                       Last name


                                        First name                                                      First name

                                        Middle name                                                     Middle name

                                        Last name                                                       Last name




3.    Only the last 4 digits of
      your Social Security              XXX           XX   -__Q_ -1_ _8_ _§_                            XXX          XX -     _ _ _ _ _ _ __

      number or federal                 OR                                                              OR
      Individual Taxpayer
      Identification number             9xx - xx                                                        9xx - xx
      (!TIN)

Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                             page 1
                              Case: 19-10397                          Doc: 1           Filed: 02/05/19                Page: 2 of 65


Debtor 1         ROSENTA SHENELLE HOOKS                                                                   Case number (1fknown)1 _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name   Middle Name                 Last Name




                                            About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):


4.    Any business names
      and Employer                          liZl I have not used any business names or EINs.                  0      I have not used any business names or EINs.
      Identification Numbers
      (EIN) you have used in
      the last 8 years                      Business name                                                     Business name

       Include trade names and
       doing business as names
                                            Business name                                                     Business name




                                                                                                              EIN



                                            EIN




s. Where you live                                                                                             If Debtor 2 lives at a different address:



                                            1944 FILLMORE AVE
                                            Number           Street                                           Number          Street


                                            APTA

                                            NORMAN                                    OK        73072
                                            City                                     State     ZIP Code       City                                     State    ZIP Code

                                            CLEVELAND
                                            County                                                            County


                                            If your mailing address is different from the one                 If Debtor 2's mailing address is different from
                                            above, fill it in here. Note that the court will send             yours, fill it in here. Note that the court will send
                                            any notices to you at this mailing address.                       any notices to this mailing address.



                                            Number           Street                                           Number          Street



                                            P.O. Box                                                          P.O. Box



                                            City                                     State     ZIP Code       City                                     State    ZIP Code




6.    Why you are choosing                  Check one:                                                        Check one:
      this district to file for
      bankruptcy                            iZI Over the last 180 days before filing this petition,           0      Over the last 180 days before filing this petition,
                                                   I have lived in this district longer than in any                  I have lived in this district longer than in any
                                                   other district.                                                   other district.

                                            0      I have another reason. Explain.                            0      I have another reason. Explain.
                                                   (See 28 U.S.C. § 1408.)                                           (See 28 U.S.C. § 1408.)




     Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                        page 2
                              Case: 19-10397                          Doc: 1         Filed: 02/05/19           Page: 3 of 65


Debtor 1         ROSENTA SHENELLE HOOKS                                                                 Case number (1fknown) _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name   Middle Name               Last Name




fMfi           Tell the Court About Your Bankruptcy Case


1.     The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 US. C. § 342(b) for Individuals Filing
       Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
       under
                                            Ill Chapter 7
                                            D Chapter 11
                                            □ Chapter 12

                                            □ Chapter 13


s. How you will pay the fee                 □ I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                  local court for more details about how you may pay. Typically, if you are paying the fee
                                                  yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                  submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                  with a pre-printed address.

                                            Ill   I need to pay the fee in installments. If you choose this option, sign and attach the
                                                  Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                            □ I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                  By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                  less than 150% of the official poverty line that applies to your family size and you are unable to
                                                  pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                  Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.



9.     Have you filed for                   Ill No
       bankruptcy within the
       last 8 years?                        □ Yes. District                                     When                  Case number
                                                                                                       MM/ DD/YYYY

                                                       District                                 When                  Case number
                                                                                                       MM/ DD/YYYY

                                                       District                                 When                  Case number
                                                                                                       MM/ DD/YYYY



10.   Are any bankruptcy                    Ill   No
      cases pending or being
      filed by a spouse who is              □ Yes.     Debtor                                                         Relationship to you
      not filing this case with                        District                                 When                  Case number, if known
      you, or by a business                                                                            MM /DD /YYYY
      partner, or by an
      affiliate?
                                                       Debtor                                                         Relationship to you

                                                       District                                 When                  Case number, if known
                                                                                                       MM/DD/YYYY



11.   Do you rent your                      □ No.      Go to line 12.
      residence?                            Ill Yes.   Has your landlord obtained an eviction judgment against you?

                                                       -"'f/.,_ No. Go to line 12.
                                                       □ Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file ii as
                                                            part of this bankruptcy petition.




     Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                 page 3
                                  Case: 19-10397                      Doc: 1          Filed: 02/05/19              Page: 4 of 65


Debtor 1         ROSENTA SHENELLE HOOKS                                                                    Case number (If known) _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name       Middle Name             Last Name




              Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                   ~ No. Go to Part 4.
      of any full- or part-time
      business?                                 D Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
                                                         Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
                                                         Number       Street
      LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                          City                                                               ZIP Code


                                                         Check the appropriate box to describe your business.·

                                                         0   Health Care Business (as defined in 11 U.S.C. § 101 (27A))

                                                         0   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                         0   Stockbroker (as defined in 11 U.S.C. § 101 (53A))

                                                         0   Commodity Broker (as defined in 11 U.S.C. § 101 (6))

                                                         0   None of the above


13. Are you filing under                        If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                any of these documents do not exist. follow the procedure in 11 U.S.C. § 1116(1)(8).
      are you a small business
      debtor?
                                                ~ No. I am not filing under Chapter 11.
      For a definition of small
      business debtor, see                      D No.    I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      11 U.S.C. § 101(510).                              the Bankruptcy Code.

                                                0   Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                         Bankruptcy Code.


              Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14.   Do you own or have any                    ~No
      property that poses or is
      alleged to pose a threat                  D Yes.    What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                                 If immediate attention is needed, why is it needed? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?

                                                          Where is the property? , - , - - - : - - - - - , - - - - - - - - - - - - - - - - - - - - - - -
                                                                                    Number        Street




                                                                                    City                                          State      ZIP Code


  Official Fonn 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                  page4
                              Case: 19-10397                  Doc: 1           Filed: 02/05/19                 Page: 5 of 65


Debtor 1         ROSENTA
                First Name
                              SHENELLE
                       Middle Name
                                          HOOKS
                                    last Name
                                                                                                      Case number (1fknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __




              Explain Your Efforts to Receive a Briefing About Credit Counseling

                                        About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
1s.   Tell the court whether
      you have received a
      briefing about credit             You must check one:                                                You must check one:
      counseling.
                                        i;a- I received a briefing from an approved credit                 D I received a briefing from an approved credit
                                            counseling agency within the 180 days before I                     counseling agency within the 180 days before I
      The law requires that you             filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
      receive a briefing about credit       certificate of completion.                                         certificate of completion.
      counseling before you file for
                                            Attach a copy of the certificate and the payment                   Attach a copy of the certificate and the payment
      bankruptcy. You must
                                            plan, if any, that you developed with the agency.                  plan, if any, that you developed with the agency.
      truthfully check one of the
      following choices. If you         D   I received a briefing from an approved credit                  D   I received a briefing from an approved credit
      cannot do so, you are not
                                            counseling agency within the 180 days before I                     counseling agency within the 180 days before I
      eligible to file.                     filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                            certificate of completion.                                         certificate of completion.
      If you file anyway, the court
                                            Within 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
      can dismiss your case, you
                                            you MUST file a copy of the certificate and payment                you MUST file a copy of the certificate and payment
      will lose whatever filing fee
                                            plan, if any.                                                      plan, if any.
      you paid, and your creditors
      can begin collection activities   D   I certify that I asked for credit counseling                   D   I certify that I asked for credit counseling
      again.                                services from an approved agency, but was                          services from an approved agency, but was
                                            unable to obtain those services during the 7                       unable to obtain those services during the 7
                                            days after I made my request, and exigent                          days after I made my request, and exigent
                                            circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                            of the requirement.                                                of the requirement.

                                            To ask for a 30-day temporary waiver of the                        To ask for a 30-day temporary waiver of the
                                            requirement, attach a separate sheet explaining                    requirement, attach a separate sheet explaining
                                            what efforts you made to obtain the briefing, why                  what efforts you made to obtain the briefing, why
                                            you were unable to obtain it before you filed for                  you were unable to obtain it before you filed for
                                            bankruptcy, and what exigent circumstances                         bankruptcy, and what exigent circumstances
                                            required you to file this case.                                    required you to file this case.

                                            Your case may be dismissed if the court is                         Your case may be dismissed if the court is
                                            dissatisfied with your reasons for not receiving a                 dissatisfied with your reasons for not receiving a
                                            briefing before you filed for bankruptcy.                          briefing before you filed for bankruptcy.
                                            If the court is satisfied with your reasons, you must              If the court is satisfied with your reasons, you must
                                            still receive a briefing within 30 days after you file.            still receive a briefing within 30 days after you file.
                                            You must file a certificate from the approved                      You must file a certificate from the approved
                                            agency, along with a copy of the payment plan you                  agency, along with a copy of the payment plan you
                                            developed, if any. If you do not do so, your case                  developed, if any. If you do not do so, your case
                                            may be dismissed.                                                  may be dismissed.
                                            Any extension of the 30-day deadline is granted                    Any extension of the 30--day deadline is granted
                                            only for cause and is limited to a maximum of 15                   only for cause and is limited to a maximum of 15
                                            days.                                                              days.

                                        D   I am not required to receive a briefing about                  D   I am not required to receive a briefing about
                                            credit counseling because of:                                      credit counseling because of:

                                            D   Incapacity.    I have a mental illness or a mental             D   Incapacity.    I have a mental illness or a mental
                                                               deficiency that makes me                                           deficiency that makes me
                                                               incapable of realizing or making                                   incapable of realizing or making
                                                               rational decisions about finances.                                 rational decisions about finances.
                                            D   Disability.    My physical disability causes me                D   Disability.    My physical disability causes me
                                                               to be unable to participate in a                                   to be unable to participate in a
                                                               briefing in person, by phone, or                                   briefing in person, by phone, or
                                                               through the internet, even after I                                 through the internet, even after I
                                                               reasonably tried to do so.                                         reasonably tried to do so.
                                            D   Active duty. I am currently on active military                 D   Active duty. I am currently on active military
                                                             duty in a military combat zone.                                    duty in a military combat zone.

                                            If you believe you are not required to receive a                   If you believe you are not required to receive a
                                            briefing about credit counseling, you must file a                  briefing about credit counseling, you must file a
                                            motion for waiver of credit counseling with the court.             motion for waiver of credit counseling with the court.




 Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                         page 5
                            Case: 19-10397                               Doc: 1       Filed: 02/05/19                Page: 6 of 65


Debtor 1        ROSENTA SHENELLE HOOKS                                                                     Case number (If known) _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name   Middle Name                 Last Name




             Answer These Questions for Reporting Purposes

                                          16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8)
16. What kind of debts do                      as "incurred by an individual primarily for a personal, family, or household purpose."
      you have?
                                                 D     No. Go to line 16b.
                                                 ~ Yes. Go to line 17.
                                          16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                               money for a business or investment or through the operation of the business or investment.

                                                 ~ No. Go to line 16c.
                                                 D     Yes. Go to line 17.

                                          16c. State the type of debts you owe that are not consumer debts or business debts.



11. Are you filing under
      Chapter7?                           \ll   No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after          O Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is                           administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                                     .ZI   No
      administrative expenses
      are paid that funds will be                      D     Yes
      available for distribution
      to unsecured creditors?

1s.   How many creditors do               ~     1-49                                   0   1,000-5,000                          □ 25,001-50,000
      you estimate that you               □     50-99                                  0   5,001-10,000                         0   50,001-100,000
      owe?                                □     100-199                                0   10,001-25,000                        0   More than 100,000
                                          □     200-999

19.   How much do you                     ~ $0-$50,000                                 D $1,000,001-$10 million                 D   $500,000,001-$1 billion
      estimate your assets to             0     $50,001-$100,000                       D $10,000,001-$50 million                0   $1,000,000,001-$10 billion
      be worth?                           □ $100,001-$500,000                          0   $50,000,001-$100 million             0   $10,000,000,001-$50 billion
                                          D $500,001-$1            million             0   $100,000,001-$500 million            D   More than $50 billion

20. How much do you                       ~ $0-$50, 000                                D $1,000,001-$10 million                 D $500,000,001-$1    billion
      estimate your liabilities           0     $50,001-$100,000                       0   $10,000,001-$50 million              0   $1,000,000,001-$10 billion
      to be?                              □ $100,001-$500,000                          0   $50,000,001-$100 million             0   $10,000,000,001-$50 billion
                                          D     $500,001-$1 million                    0   $100,000,001-$500 million            0   More than $50 billion
■ @fl        Sign Below

                                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                   correct.
                                          If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                          of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                          under Chapter 7.

                                          If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                          this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                          I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                          I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                          with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                          18 U.S.      152, 1341, 1519, arn;l 3 71.

                                          X                                  .__,....,.._()(JV,               X
                                                                                                                  Signature of Debtor 2

                                                Executed on         01/29/2019                                    Executed on _ _ _ _ _ __
                                                                    MM    I DD IYYYY                                          MM I DD IYYYY


 Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                     page 6
                          Case: 19-10397                            Doc: 1        Filed: 02/05/19            Page: 7 of 65


Debtor 1     ROSENTA SHENELLE HOOKS                                                                 Case number (,/known) _ _ _ _ _ _ _ _ _ _ _ _ __
             First Name   Middle Name                 Last Name




For you if you are filing this               The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                        should understand that many people find it extremely difficult to represent
attorney                                     themselves successfully. Because bankruptcy has long-term financial and legal
                                             consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                      To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                      technical, and a mistake or inaction may affect your rights. For example, your case may be
                                             dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                             hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                             firm if your case is selected for audit. If that happens, you could lose your right to file another
                                             case, or you may lose protections, including the benefit of the automatic stay.

                                             You must list all your property and debts in the schedules that you are required to file with the
                                             court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                             in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                             property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                             also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                             case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                             cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                             Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                             If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                             hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                             successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                             Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                             be familiar with any state exemption laws that apply.

                                             Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                             consequences?
                                             0      No
                                             I.a    Yes

                                             Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                             inaccurate or incomplete, you could be fined or imprisoned?
                                             0      No
                                             I.a    Yes

                                             Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                             0      No
                                             liZI   Yes. Name of Person PATSY A. JORDAN
                                                         Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




                                             •;l};;;M;~ghts
                                             By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                             have read and understood this notice, and I am aware that filing a bankruptcy case without an

                                        Jc                                                  oc p,operty ~do rn>t p,ope,ty "'"'~ the case.



                                               Signature of Debtor 1                                         Signature of Debtor 2


                                             Date                 01/29/2019                                 Date
                                                                  MM/DD   /YYYY                                               MM/    DD /YYYY

                                             Contact phone        {405} 243-7543                             Contact phone


                                             Cell phone                                                      Cell phone


                                             Email address        rhooks571@gmail.com                        Email address



 Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                  page 8
                                   Case: 19-10397                           Doc: 1                Filed: 02/05/19                       Page: 8 of 65



  Fill   in   this information to identify your case:

  Debtor 1          ROSENTA                        SHENELLE                        HOOKS
                      First Name                      Middle Name                     Last Name

  Debtor 2
  (Spouse, if filing) First Name                      Middle Name                     Last Name


  United States Bankruptcy Court for the: Western District of Oklahoma

  Case number                                                                                                                                                               D Check if this is an
                     (If known)
                                                                                                                                                                                 amended filing




Official Form 106S urn
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


•iii             Summarize Your Assets


                                                                                                                                                                        Your assets
                                                                                                                                                                        Value of what you own
1. Schedule AIR Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule AIB ...................................................................................................... .         $
                                                                                                                                                                                - - - - 0.00
                                                                                                                                                                                        --
    1b. Copy line 62, Total personal property, from Schedule A/8 .............................................................................................              $     2,005.00
                                                                                                                                                                                --~  ---

    1c. Copy line 63, Total of all property on Schedule AIB .........................................................................................................
                                                                                                                                                                            $ _ _2....:...,0_0_5_.o_o



fifj             Summarize Your Liabilities



                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060)
    2a. Copy the total you listed in Column A. Amount of claim, at the bottom of the last page of Part 1 of Schedule D                                                      $                0.00

3. Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EIF ....... .
                                                                                                                                                                            $                0.00

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EIF ........... .
                                                                                                                                                                        +   $        17,755.00


                                                                                                                                       Your total liabilities               $        17,755.00


•¥fl             Summarize Your Income and Expenses


4. Schedule I. Your Income (Official Form 1061)
                                                                                                                                                                                  2,541.14
    Copy your combined monthly income from line 12 of Schedule I .........................................................................................                  $
                                                                                                                                                                                --- ---
5. Schedule J: Your Expenses (Official Form 106J)
                                                                                                                                                                                  2,357.00
    Copy your monthly expenses from line 22c of Schedule J .................................................................................................. .             $
                                                                                                                                                                                --- ---



Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
                                 Case: 19-10397                   Doc: 1         Filed: 02/05/19                   Page: 9 of 65

    Debtor 1      ROSENTA                       SHENELLE            HOOKS                                Case number (ff known) _ _ _ _ _ _ _ _ _ _ _ _ __
                   Fust Name      Middle Name         Last Name




                 Answer These Questions for Administrative and Statistical Records

    6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

         D No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
         liZI Yes
    7. What kind of debt do you have?

         liZI Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
             family, or household purpose." 11 U.S.C. § 101 (8). Fill out lines 8-99 for statistical purposes. 28 U.S.C. § 159.

         D Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
             this form to the court with your other schedules.



    B.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
         Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                            $ __3~,0_1_1._00_




    9. Copy the following special categories of claims from Part 4, line 6 of Schedule            EIF:


                                                                                                               Total claim


          From Part 4 on Schedule EIF, copy the following:


         9a. Domestic support obligations (Copy line 6a.)                                                      $                  0.00


         9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                             $                  0.00

         9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                   $                  0.00


         9d. Student loans. (Copy line 6f.)                                                                    $             2,970.00

         9e. Obligations arising out of a separation agreement or divorce that you did not report as           $                  0.00
             priority claims. (Copy line 69.)


         9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)              +$                   0.00


         9g. Total. Add lines 9a through 9f.                                                                   $             2,970.00




Official Form 106Surn     Summary of Your Assets and Liabilities and Certain Statistical Information                                          page 2 of2
                                   Case: 19-10397                    Doc: 1              Filed: 02/05/19            Page: 10 of 65


Fill in this information to identify your case and this filing:



Debtor 1              ROSENTA                 SHENELLE                   HOOKS
                      First Name                  Mtddle Name               Last Name

Debtor 2
(Spouse, rf filing)   First Name                  Middle Name               Last Name


United States Bankruptcy Court for the: Western District of Oklahoma

Case number
                                                                                                                                                D Check if this is an
                                                                                                                                                   amended filing

Official Form 106A/B
Schedule A/B: Property                                                                                                                                        12/15
In each category, separately list and describe items. List an asset only once. If an asset frts in more than one category, list the asset in the
category where you think it frts besl Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

                Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    liZI   No. Go to Part 2.
    □ Yes. Where is the property?
                                                                     What is the property? Check all that apply.
                                                                                                                        Do not deduct secured claims or exemptions. Put
                                                                     0     Single-family home                           the amount of any secured claims on Schedule D:
                                                                                                                        Creditors Who Have Claims Secured by Property.
      1.1.
              Street address, if available, or other description
                                                                     0     Duplex or multi-unit building
                                                                     0    Condominium or cooperative                    Current value of the      Current value of the
                                                                     0     Manufactured or mobile home                  entire property?          portion you own?
                                                                     0     Land                                         $_ _ _ _ _ __             $_ _ _ _ _ _
                                                                     0     Investment property
                                                                     0     Timeshare                                    Describe the nature of your ownership
              City                            State      ZIP Code                                                       interest (such as fee simple, tenancy by
                                                                     0     Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                        the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                     0    Debtor 1 only
              County                                                 0    Debtor 2 only
                                                                     0    Debtor 1 and Debtor 2 only                    D Check if this is community property
                                                                                                                           (see instructions)
                                                                     0    At least one of the debtors and another
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __
    If you own or have more than one, list here:
                                                                    What is the property? Check all that apply.
                                                                                                                        Do not deduct secured claims or exemptions. Put
                                                                    0    Single-family home                             the amount of any secured claims on Schedule D:
                                                                                                                        Creditors Who Have Claims Secured by Property.
      1.2.                                                          0    Duplex or multi-unit building
              Street address, if available, or other description
                                                                    0    Condominium or cooperative                     Current value of the      Current value of the
                                                                    0    Manufactured or mobile home                    entire property?          portion you own?
                                                                    0    Land                                           $ _ _ _ _ _ __            $ _ _ _ _ _ _ __
                                                                    0    Investment property
                                                                    0    Timeshare
                                                                                                                        Describe the nature of your ownership
              City                            State      ZIP Code                                                       interest (such as fee simple, tenancy by
                                                                    0    Other _ _ _ _ _ _ _ _ _ _ __
                                                                                                                        the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one.
                                                                    0    Debtor 1 only

              County                                                0    Debtor 2 only
                                                                    0    Debtor 1 and Debtor 2 only                     D Check if this is community property
                                                                    Iii At least one of the debtors and another            (see instructions)

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number: ______________


Official Form 106A/B                                                Schedule A/8: Property                                                               page 1
                                       Case: 19-10397                         Doc: 1          Filed: 02/05/19            Page: 11 of 65

 Debtor 1               ROSENTA                  SHENELLE                      HOOKS                             Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                        First Name     Mldd!e Name            Last Name




                                                                          What is the property? Check all that apply.          Do not deduct secured claims or exemptions. Put
                                                                          0    Single-family home                              the amount of any secured claims on Schedule D:
       1.3.                                                                                                                     Creditors Who Have Claims Secured by Property.
                 Street address, if available, or other description       □ Duplex or multi-unit building
                                                                          □ Condominium or cooperative                         Current value of the      Current value of the
                                                                                                                               entire property?          portion you own?
                                                                          □ Manufactured or mobile home
                                                                                                                                $_ _ _ _ _ _ _           $_ _ _ _ _ _ __
                                                                          0    Land
                                                                          □ Investment property
                 Crty                            State      ZIP Code      □ Timeshare                                          Describe the nature of your ownership
                                                                                                                               interest (such as fee simple, tenancy by
                                                                          □    Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                               the entireties, or a life estate), if known.
                                                                          Who has an interest in the property? Check one.
                                                                          □ Debtor 1 only
                 County
                                                                          □ Debtor 2 only
                                                                          □ Debtor 1 and Debtor 2 only                         D Check if this is community property
                                                                                                                                   (see instructions)
                                                                          □ At least one of the debtors and another

                                                                          Other information you wish to add about this item, such as local
                                                                          property identification number: ______________




•Mia              Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report ii on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
     iall   No
     □ Yes

     3.1.        Make:                                                    Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured claims on Schedule D:
                 Model:                                                   □ Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
                                                                          □ Debtor 2 only
                 Year:                                                                                                         Current value of the      Current value of the
                                                                          □ Debtor 1 and Debtor 2 only
                 Approximate mileage:                                                                                          entire property?          portion you own?
                                                                          0   At least one of the debtors and another
                 Other information:
                                                                                                                               $_ _ _ _ _ __             $ _ _ _ _ _ __
                                                                          □ Check if this is community property (see
                                                                              instructions)



     If you own or have more than one, describe here:

     3.2.     Make:                                                       Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured daims on Schedule D:
              Model:                                                      □ Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
                                                                          0   Debtor 2 only
              Year:                                                                                                            Current value of the      Current value of the
                                                                          0 Debtor 1 and Debtor 2 only
              Approximate mileage:
                                                                                                                               entire property?          portion you own?
                                                                          D At least one of the debtors and another
              Other information:
                                                                                                                               $_ _ _ _ _ _ _            $_ _ _ _ _ __
                                                                          D Check if this is community property (see
                                                                              instructions)




Official Form 106A/B                                                      Schedule A/B: Property                                                                page 2
                                       Case: 19-10397               Doc: 1             Filed: 02/05/19           Page: 12 of 65

    Debtor 1          ROSENTA                    SHENELLE               HOOKS                             Case number (If known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                          First Name   Middle Name     Last Name




       3.3.       Make:                                            Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
                                                                                                                         the amount of any secured claims on Schedule D:
                  Model:                                           D Debtor 1 only                                       Creditors Who Have Claims Secured by Property.
                                                                   D Debtor 2 only
                  Year:                                                                                                  Current value of the          Current value of the
                                                                   D Debtor 1 and Debtor 2 only
                  Approximate mileage:                                                                                   entire property?              portion you own?
                                                                   D At least one of the debtors and another
                  Other information:
                                                                                                                         $ _ _ _ _ _ _ __              $_ _ _ _ _ _ _
                                                                    D Check if this is community property (see
                                                                       instructions)


       3.4.       Make:                                            Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
                                                                                                                         the amount of any secured claims on Schedule D:
               Model:                                              D Debtor 1 only                                       Creditors Who Have Claims Secured by Property.
                                                                   D Debtor 2 only
                  Year:                                                                                                  Current value of the          Current value of the
                                                                   D Debtor 1 and Debtor 2 only
               Approximate mileage:                                                                                      entire property?              portion you own?
                                                                   0   At least one of the debtors and another
               Other information:
                                                                                                                         $_ _ _ _ _ _ _                $_ _ _ _ _ _ _
                                                                   □ Check if this is community property (see
                                                                       instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      -zl    No
      □ Yes


      4.1.     Make:                                               Who has an Interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                        the amount of any secured claims on Schedule D:
               Model:                                              D Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
                                                                   0   Debtor 2 only
               Year:
                                                                   D Debtor 1 and Debtor 2 only                         Current value of the           Current value of the
               Other information:                                  D At least one of the debtors and another            entire property?               portion you own?


                                                                   0   Check if this is community property (see         $._ _ _ _ _ __                 $._ _ _ _ _ __
                                                                       instructions)



      If you own or have more than one, list here:

      4.2.     Make:                                               Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                        the amount of any secured dairns on Schedule D:
               Model:                                              D Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
                                                                   D Debtor 2 only
               Year:                                                                                                    Current value of the           Current value of the
                                                                   0   Debtor 1 and Debtor 2 only
               Other information:
                                                                                                                        entire property?               portion you own?
                                                                   D At least one of the debtors and another
                                                                                                                        $_ _ _ _ _ __                  $ _ _ _ _ _ __
                                                                   D Check if this is community property (see
                                                                       instructions)




                                                                                                                                                      L
s    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
     you have attached for Part 2. Write that number here .                                               ................. ......    ........   -+   r--------
                                                                                                                                                      L--------....J
                                                                                                                                                                      0.00




Official Form 106NB                                                Schedule A/8: Property                                                                    page 3
                                      Case: 19-10397                  Doc: 1       Filed: 02/05/19         Page: 13 of 65

 Debtor 1           ROSENTA                         SHENELLE             HOOKS                     Case number (ii known), _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name           Middle Name     Last Name




•Mil             Describe Your Personal and Household Items

                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured claims
                                                                                                                                             or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
     0     No
     121   Yes. Describe.........         HOUSEHOLD GOODS AND PERSONAL ITEMS                                                                   $
                                                                                                                                                   - - - - -600.00
                                                                                                                                                            ---
7. Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
               collections; electronic devices induding cell phones, cameras, media players, games
     0     No
     121                                  TELEVISIONS, AND CELL PHONE
           Yes. Describe ..........                                                                                                            $
                                                                                                                                                - - - - -400.00
                                                                                                                                                         ---
a. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
               stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
     121   No
     D     Yes. Describe ..........                                                                                                            $_ _ _ _ _ _ _ _


9.   Equipment for sports and hobbies
     Examples.· Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                and kayaks; carpentry tools; musical instruments
     121   No
     D     Yes. Describe ......... .                                                                                                          $._ _ _ _ _ _ __

1 o. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     121   No
     D     Yes. Describe ........ ..                                                                                                          $._ _ _ _ _ _ __

11.Clothes
     Examples: Everyday dothes, furs, leather coats, designer wear, shoes, accessories
     □ No
     121   Yes. Describe ..........       CLOTHING, SHOES & ACCESSORIES                                                                       $_ _ _ _2_5_0_.0_0



12.Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                     gold, silver
     0     No
     121   Yes. Describe ...........      JEWELRY                                                                                             $_ _ _ _1_00_._oo_

13. Non-farm animals
     Examples: Dogs, cats, birds, horses

     121   No
     D     Yes. Describe .......... .                                                                                                         $_ _ _ _ _ _ _ _


14 Any other personal and household items you did not already list, including any health aids you did not list

     121   No
     D     Yes. Give specific                                                                                                                 $._ _ _ _ _ _ __
           information .............. .

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
                                                                                                                                              $._ _ _. . ;3"'-'--!.46:,c:0"'-.-'<-00><..
     for Part 3. Write that number here                                                                              ................   -+

Official Form 106A/B                                                  Schedule A/B: Property                                                                    page 4
                                     Case: 19-10397                     Doc: 1             Filed: 02/05/19     Page: 14 of 65

Debtor 1          ROSENTA                      SHENELLE                      HOOKS                      Case number 1,11<nown1,_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name        Middle Name            Last Name


                                                                        ,
■,,,          Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?                                                            Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured claims
                                                                                                                                       or exemptions.


16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   □ No
   -zi   Yes ..                                                                                                     Cash: .             $_ _ _ _ _150.00
                                                                                                                                                  _ __




17. Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, list each.

   □ No
   0     Yes ................... .                                          Institution name:


                                      17 .1. Checking account:              IBC BANK                                                    $_ _ _ _           5_.o_o
                                      17.2. Checking account:                                                                           $_ _ _ _ _ _ __

                                      17 .3. Savings account:                                                                           $ _ _ _ _ _ _ __

                                      17.4. Savings account:                                                                            $ _ _ _ _ _ _ __

                                      17.5. Certificates of deposit:                                                                    $ _ _ _ _ _ _ __

                                      17.6. Other financial account:                                                                    $_ _ _ _ _ _ __

                                      17.7. Other financial account:                                                                    $_ _ _ _ _ _ __

                                      17.8. Other financial account:                                                                    $ _ _ _ _ _ _ __

                                      17 .9. Other financial account:                                                                   $_ _ _ _ _ _ __




18. Bonds, mutual funds, or publicly traded stocks
  Examples: Bond funds, investment accounts with brokerage firms, money market accounts

   -zi   No
   □ Yes ....                         Institution or issuer name:

                                                                                                                                        $_ _ _ _ _ _ __
                                                                                                                                        $ _ _ _ _ _ _ __

                                                                                                                                        $ _ _ _ _ _ _ __




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture

   -zi   No                          Name of entity:                                                                % of ownership:
   □ Yes. Give specific                                                                                             0%          %       $
         information about
         them .....                                                                                                 0%          %       $
                                                                                                                    0%          %       $




Official Form 106A/B                                                    Schedule A/B: Property                                                      page 5
                                Case: 19-10397                        Doc: 1        Filed: 02/05/19      Page: 15 of 65

 Debtor 1          ROSENTA                  SHENELLE                    HOOKS                    Case number ur1<nownJ, _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name   Middle Name               Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

   -zl   No
    D Yes. Give specific        Issuer name:
         information about
                                                                                                                                  $_ _ _ _ _ _ _ _
         them..
                                                                                                                                  $ _ _ _ _ _ _ __
                                                                                                                                  $_ _ _ _ _ _ _ _



21. Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

   -zl   No
   D     Yes. List each
         account separately.    Type of account:             Institution name:

                                401(k) or similar plan:      ___________________________                                          $ _ _ _ _ _ _ __

                                Pension plan:               ___________________________                                           $_ _ _ _ _ _ __

                                IRA:                         _______________________                                              $_ _ _ _ _ _ _

                                Retirement account:          ___________________________                                          $_ _ _ _ _ _ __

                                Keogh:                      ________________________                                              $_ _ _ _ _ _ __

                                Additional account:         ___________________________                                           $ _ _ _ _ _ _ __

                                Additional account:         ___________________________                                           $ _ _ _ _ _ _ __




22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples. Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   □ No
   -zl   Yes ...                                      lnstitu1ion name or individual:

                                Electric:             OG&E                                                                        $_ _ _ _ _150.00
                                                                                                                                            _ __

                                Gas:                                                                                              $_ _ _ _ _ _ __

                                Heating oil:                                                                                      $_ _ _ _ _ _ _ _
                                Security deposit on rental unit:      CURRENT RENTAL UNIT                                         $._ _ _ _ _350.00
                                                                                                                                             _ __
                                Prepaid rent:                                                                                     $_ _ _ _ _ _ _ _ _
                                Telephone:                                                                                        $_ _ _ _ _ _ __

                                Water:                                                                                            $_ _ _ _ _ _ _ _
                                Rented furniture:                                                                                 $ _ _ _ _ _ _ _ __
                                Other:                                                                                            $_ _ _ _ _ _ _ __



23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

   -zl   No

   □ Yes ..                     Issuer name and description:
                                                                                                                                  $ _ _ _ _ _ _ __

                                                                                                                                  $_ _ _ _ _ _ _ _
                                                                                                                                  $_ _ _ _ _ _ __



Official Form 106A/B                                                  Schedule A/B: Property                                               pages
                                   Case: 19-10397                       Doc: 1        Filed: 02/05/19             Page: 16 of 65

Debtor 1        ROSENTA                       SHENELLE                    HOOKS                          Case number (I/known) _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name        Middle Name             Last Name




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1) .
   .zl   No
   0     Yes                                Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

                                                                                                                                                  $_ _ _ _ _ __

                                                                                                                                                  $ _ _ _ _ _ __

                                                                                                                                                  $_ _ _ _ _ __



25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit

   .zl   No
   0     Yes. Give specific
         information about them ...                                                                                                               $_ _ _ _ _ _ __



26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

   .zl   No
   0     Yes. Give specific
         information about them ....                                                                                                              $_ _ _ _ _ _ _ _


27. Licenses, franchises, and other general intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   -zl   No
   0     Yes. Give specific
         information about them ...                                                                                                               $_ _ _ _ _ _ __



Money or property owed to you?                                                                                                                    Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.

28. Tax refunds owed to you

   -zl   No
   0     Yes. Give specific information
                                                            HAVE NOT FILED 2018 TAX RETURN                              Federal:              $_ _ _ _ _ __
              about them, including whether
              you already filed the returns                                                                             State:                $_ _ _ _ _ _ _
              and the tax years ....................... .                                                                                     $_ _ _ _ _ __
                                                                                                                        Local:



29. Family support
   Examples. Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

   .zl   No
   0     Yes. Give specific information ..
                                                                                                                       Alimony:                   $ _ _ _ _ _ __
                                                                                                                       Maintenance:               $_ _ _ _ _ _ _
                                                                                                                       Support:                   $ _ _ _ _ _ __
                                                                                                                       Divorce settlement:        $_ _ _ _ _ _ _
                                                                                                                       Property settlement:       $_ _ _ _ _ _ _

30. Other amounts someone owes you
    Examples. Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
   .zl   No
   0     Yes. Give specific information ..
                                                                                                                                                  $_ _ _ _ _ _ _ __




Official Form 106A/B                                                    Schedule A/B: Property                                                              page7
                               Case: 19-10397                     Doc: 1          Filed: 02/05/19                           Page: 17 of 65

 Debtor 1      ROSENTA                   SHENELLE                  HOOKS                                      Case number 1,tknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name     Middle Name           Last Name




31. Interests in insurance policies
   Examples: Health, disability, or life insurance; health savings account (HSA); credit. homeowner's, or renter's insurance

   ~ No
   D   Yes. Name the insurance company              Company name:                                                    Beneficiary:                   Surrender or refund value:
            of each policy and list its value ..
                                                                                                                                                    $_ _ _ _ _ _ _ _

                                                                                                                                                    $_ _ _ _ _ _ _ _
                                                                                                                                                    $_ _ _ _ _ _ _ _

32. Any interest in property that is due you from someone who has died
   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
   property because someone has died.
   ~ No
   D   Yes. Give specific information ..
                                                                                                                                                    $ _ _ _ _ _ _ _ __



33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
   Examples: Accidents, employment disputes, insurance claims, or rights to sue
   ~ No
   0   Yes. Describe each claim ..
                                                                                                                                                    $_ _ _ _ _ _ _ _ _


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
   to set off claims
   ~ No
   D   Yes. Describe each claim ..
                                                                                                                                                    $_ _ _ _ _ _ _ __




35. Any financial assets you did not already list

   ~ No
   D   Yes. Give specific information ...                                                                                                           $_ _ _ _ _ _ _ __



36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
   for Part 4. Write that number here .                                                       .................. .                    .... -+                       655.00



             Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

   ~ No. Go to Part 6.
   D   Yes. Go to line 38.

                                                                                                                                                  Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured claims
                                                                                                                                                  or exemptions.

38.Accounts receivable or commissions you already earned
   ~ No
   D   Yes. Describe ..
                                                                                                                                                  $_ _ _ _ _ _ _ _ _ _

39. Office equipment, furnishings, and supplies
   Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

   ~ No
   D   Yes. Describe ..                                                                                                                           $_ _ _ _ _ _ _ _ _ _




Official Form 106NB                                              Schedule A/B: Property                                                                        pages
                                     Case: 19-10397                Doc: 1       Filed: 02/05/19            Page: 18 of 65

 Debtor 1          ROSENTA                     SHENELLE             HOOKS                         Case number 1,1xnown1_ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name    Middle Name      Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   litf   No
   0      Yes. Describe ...                                                                                                        $_ _ _ _ _ _ _ _ _



41. Inventory
     l;a No
   0      Yes. Describe ..                                                                                                         $_ _ _ _ _ _ _ __



42. Interests in partnerships or joint ventures

   litf   No
   0      Yes. Describe ..          Name of entity:                                                              % of ownership:
                                                                                                                 _ _ _%            $_ _ _ _ _ _ _ __
                                                                                                                 _ _ _%            $_ _ _ _ _ _ _ _ _
                                                                                                                 _ _ _%            $_ _ _ _ _ _ _ __


43. Customer lists, mailing lists, or other compilations
   l;a    No
   0      Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

                   □ No
                   0    Yes. Describe...
                                                                                                                                    $_ _ _ _ _ _ __



44. Any business-related property you did not already list
   l;a    No
   □ Yes. Give specific
     information ........ .
                                                                                                                                    $
                                                                                                                                    $
                                                                                                                                    $
                                                                                                                                    $
                                                                                                                                    $
                                                                                                                                    $
45. Add the dollar value of all of your entries from Part         5, including any entries for pages you have attached
   for Part 5. Write that number here .                                                                                  ----~     I$                 655.00      I


                   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                   If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
   litf   No. Go to Part 7.
   0      Yes. Go to line 47.

                                                                                                                                   Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured claims
                                                                                                                                   or exemplions.
47. Farm animals
   Examples: Livestock, poultry, fann-raised fish
   l;a    No
   0      Yes ..

                                                                                                                                     $ _ _ _ _ _ _ __




Official Fonn 106A/B                                              Schedule A/B: Property                                                        page 9
                                   Case: 19-10397                         Doc: 1              Filed: 02/05/19                     Page: 19 of 65

 Debtor 1          ROSENTA                     SHENELLE                       HOOKS                                     Case   number(itknown) _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name     Middle Name             Last Name




48. Crops-either growing or harvested

    Ill   No
    D     Yes. Give specific
          information ..                                                                                                                                                     $ _ _ _ _ _ _ __

49. Fann and fishing equipment, implements, machinery, fixtures, and tools of trade
    Ill   No
    D     Yes ..
                                                                                                                                                                             $ _ _ _ _ _ _ __


50. Farm and fishing supplies, chemicals, and feed

    Ill   No
    D     Yes .....
                                                                                                                                                                             $_ _ _ _ _ _ _ _


51.Any farm- and commercial fishing-related property you did not already list
    Ill   No
    D     Yes. Give specific
          information ...                                                                                                                                                    $_ _ _ _ _ _ _ _


                                                                                                                                                                             $- - - - - -0.00
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
    for Part 6. Write that number here ..                                                                      ........... -+                                                            --



                   Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

    -zl   No
                                                                                                                                                                                 $
    D     Yes. Give specific
          information ..                                                                                                                                                         $
                                                                                                                                                                                 $


54.Add the dollar value of all of your entries from Part 7. Write that number here .                                                                      ......... ➔            $        0.00



•§•:¥              List the Totals of Each Part of this Form

55 Part 1: Total real estate, line 2 ..                                                                                          ...................................... ➔    s_ _ _ _o_.o_o

56. Part 2: Total vehicles, line 5                                                           $                   0.00
                                                                                               -------
57. Part 3: Total personal and household items, line 15                                      $_ _ _1_,3_5_0._oo_

58. Part 4: Total financial assets, line 36                                                  $_ _ _ _655.00
                                                                                                      _ __


59. Part 5: Total business-related property, line 45                                         $- - - - - - -
                                                                                                                 0.00

60. Part 6: Total farm- and fishing-related property, line 52                                $- - - - -0.00
                                                                                                       --
61. Part 7: Total other property not listed, line 54                                      +$       0.00
                                                                                               ------

62. Total personal property. Add lines 56 through 61 .................... .                  $            2 ,005.00       Copy personal property total-+                    + $- - - -
                                                                                                                                                                                     2,005.00
                                                                                                                                                                                        ---


63. Total of all property on Schedule A/B. Add line 55 + line 62 ..........................................................................................                  $       2,005.00
                                                                                                                                                                             -------

Official Form 106A/B                                                      Schedule A/B: Property                                                                                     page 10
                                   Case: 19-10397              Doc: 1              Filed: 02/05/19                Page: 20 of 65


 Fill in this information to identify your case·


  Debtor 1           ROSENTA                SHENELLE                HOOKS
                      F1rst Name             Middle Name               Last Name

  Debtor 2
  (Spouse, if filing) First Name             Mlddle Name               Last Name


  United States Bankruptcy Court for the: Western District of Oklahoma

  Case number                                                                                                                               D Check if this is an
  (If known)
                                                                                                                                               amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                             04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/8: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


•ifI              Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
       fit' You are claiming state and federal nonbankruptcy exemptions.           11 U.S.C. § 522(b)(3)
       D     You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



 2. For any property you list on Schedule AIB that you claim as exempt, fill in the information below.


        Brief description of the property and line on      Current value of the        Amount of the exemption you claim        Specific laws that allow exemption
        Schedule AIB that lists this property              portion you own
                                                           Copy the value from         Check only one box for each exemption.
                                                           Schedule A/8

      Brief
      description:             HOUSEHOLD ITEM              $1,350.00                    .zl $   1,350.00
       Line from
                                                                                        D   100% of fair market value, up to
       Schedule AIB:                                                                        any applicable statutory limit


      Brief
      description:             CASHON HAND                 $150.00                      .zl $ 150.00
      Line from                                                                         D 100% of fair market value, up to
      Schedule A/8"                                                                         any applicable statutory limit

      Brief
      description:
                               CITY NATL BANK              $5.00                        .zl $   5.00
      Line from                                                                         0   100% of fair market value, up to
      Schedule A/8:                                                                         any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
      (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

      fit'   No
      D      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

             □     No
             D     Yes



Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                             page 1 of_
                                     Case: 19-10397                        Doc: 1               Filed: 02/05/19               Page: 21 of 65


  Fill    in    this 1nformat1on to identify your case·

   Debtor 1            ROSENTA                  SHENELLE                       HOOKS
                        FrrstName                     Middle Name                   Last Name

   Debtor 2
   (Spouse, if filing} First Name                     Middle Name                   Last Name


  United States Bankruptcy Court for the: Western District of Oklahoma

   Case number
   (If known)                                                                                                                                          D Check if this is an
                                                                                                                                                           amended filing


  Official Form 106D
  Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
  additional pages, write your name and case number (if known).


  1. Do any creditors have claims secured by your property?
        !ii1'   No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        D       Yes. Fill in all of the information below.


•@SH                List All Secured Claims
                                                                                                         Column A                              Columns                   ColumnC
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim                       Value of collateral       Unsecured
    for each daim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the                     that supports this        portion
    As much as possible, list the daims in alphabetical order according to the creditor's name.          value of collateral.                  claim                     If any

                                                               Describe the property that secures the claim:                  $                $                     $
        Creditor's Name


        Number            Street

                                                               As of the date you file, the claim is: Check all that apply.
                                                               D    Contingent
                                                               D    Unliquidated
        Crty                           State   ZIP Code
                                                               □ Disputed
    Who owes the debt? Check one.                              Nature of lien. Check all that apply.
    D       Debtor 1 only                                      D    An agreement you made (such as mortgage or secured
    D       Debtor 2 only                                           car loan)
    D       Debtor 1 and Debtor 2 only                         D    Statutory lien (such as tax lien, mechanic's lien)
    D       At least one of the debtors and another            D    Judgment lien from a lawsuit
                                                               D    Other (including a right to offset) _ _ _ _ _ _ __
    D  Check if this claim relates to a
       community debt
    Date debt was incurred _ _ _ __                            Last 4 digits of account number _            __ _
Ll1.I                                                          Describe the property that secures the claim:                  $ _ _ _ _ _ __   $_ _ _ _ _ _ _ $_ _ _ __

        Creditor's Name


        Number            Street

                                                               As of the date you file, the claim is: Check all that apply.
                                                               D    Contingent
                                                               D    Unliquidated
                                       State   ZIP Code
        City
                                                               D    Disputed

   Who owes the debt? Check one.                               Nature of lien. Check all that apply.
    D      Debtor 1 only                                       D    An agreement you made (such as mortgage or secured
    D      Debtor 2 only                                            car loan)
    D      Debtor 1 and Debtor 2 only                          D    Statutory lien (such as tax lien, mechanic's lien)
    D      At least one of the debtors and another             D    Judgment lien from a lawsuit
                                                               D    Other (including a right to offset) _ _ _ _ _ _ __
   D  Check if this claim relates to a
      community debt
   Date debt was incurred _ _ _ __                             Last 4 digits of account number _            __ _
        Add the dollar value of your entries in Column A on this page. Write that number here:                                         a 001
  Official Form 1060                                  Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 of_
                                        Case: 19-10397                  Doc: 1              Filed: 02/05/19               Page: 22 of 65

      Fill in this information to 1dent1fy your case·


      Debtor 1            ROSENTA                      SHENELLE                   HOOKS
                           First Name                   Middle Name             Last Name

      Debtor2
      (Spouse, if filing) Ftrst Name                    Middle Name             Last Name


      United States Bankruptcy Court for the: Western District of Oklahoma
                                                                                                                                                     □ Check if this is an
      Case number
       (If known)                                                                                                                                      amended filing


 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
 AIB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
 creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
 needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
 any additional pages, write your name and case number (if known).

1¥11                    List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
         !;a   No. Go to Part 2.
         D Yes.
  2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
        each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
        nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
        unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
         (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                      Total claim   Priority    Non priority
                                                                                                                                                    amount      amount


El ----------------
           Priority Creditor's Name
                                                                       Last 4 digits of account number _         _    _    _         $_ _ _ _ _ $ _ _ _ _ _ $ _ _ _ _ _

                                                                       When was the debt incurred?
           Number            Street

                                                                       As of the date you file, the claim is: Check all that apply

           City                                State    ZIP Code
                                                                       D   Contingent
                                                                       D   Unliquidated
           Who incurred the debt? Check one.
                                                                       D   Disputed
           D Debtor 1 only
           D Debtor 2 only                                             Type of PRIORITY unsecured claim:
           D Debtor 1 and Debtor 2 only                                D   Domestic support obligations
           D      At least one of the debtors and another
                                                                       D   Taxes and certain other debts you owe the government
           D      Check if this claim is for a community debt          D   Claims for death or personal injury while you were
           Is the claim subject to offset?                                 intoxicated
           D      No
                                                                       0   Other. Specify _ _ _ _ _ _ _ _ _ _ _ __
           D      Yes
!22     I ___________
           Priority Creditor's Name
                                                                       Last 4 digits of account number _        _     _    _         $_ _ _ _ _ $_ _ _ _ _ $_ _ _ __

                                                                       When was the debt incurred?
           Number            Street
                                                                       As of the date you file, the claim is: Check all that apply
                                                                       D   Contingent
          City                                 State    ZIP Code       D   Unliquidated
          Who incurred the debt? Check one.                            D   Disputed
          D Debtor 1 only
                                                                       Type of PRIORITY unsecured claim:
           D      Debtor 2 only
                                                                       D   Domestic support obligations
           D      Debtor 1 and Debtor 2 only
           D      At least one of the debtors and another
                                                                       D   Taxes and certain other debts you owe the government

           D      Check if this claim is for a community debt
                                                                       D   Claims for death or personal injury while you were
                                                                           intoxicated
          Is the claim subject to offset?                              D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ __
          D No
           D      Yes


 Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                          page 1 of_
                                     Case: 19-10397                      Doc: 1      Filed: 02/05/19                     Page: 23 of 65
 Debtor 1           ROSENTA                        SHENELLE                       HOOKS                        Case number Ufknown) _ _ _ _ _ _ _ _ _ _ _ _ __
                     Fust Name       Middle Name           Last Name


                    List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
     D       No. You have nothing to report in this part. Submit this form to the court with your other schedules.
     !;a     Yes

  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
     nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
     included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
     claims fill out the Continuation Page of Part 2.

                                                                                                                                                                    Total claim
E] CAPITAL ONE VANK USA NA                                                            Last 4 digits of account number           ....1.. --1_ _!__ 2               $. _ _ _6_5_6._00_
       Nonpriority Creditor's Name
                                                                                      When was the debt incurred?               02/23/2015
       PO BOX 30281
       Number             Street

       SALT LAKE CITY                                    UT             84130
       City                                             State          ZIP Code       As of the date you file, the claim is: Check all that apply.

                                                                                      liif'   Contingent
       Who incurred the debt? Check one.                                              0       Unliquidated
       \21 Debtor 1 only                                                              0       Disputed
       0      Debtor 2 only
       0      Debtor 1 and Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
       0      At least one of the debtors and another                                 0       Student loans

       0      Check if this claim is for a community debt                             0       Obligations arising out of a separation agreement or divorce
                                                                                              that you did not report as priority claims
       Is the claim subject to offset?                                                0       Debts to pension or profit-sharing plans, and other similar debts
       \21    No                                                                      ~       Other. Specify   CREDIT CARD
       0      Yes


EJ     COMENITY BANK/STAGE
       Nonpriority Creditor's Name
                                                                                      Last 4 digits of account number
                                                                                      When was the debt incurred?
                                                                                                                                _1   ...J... ~ ...J...
                                                                                                                                 09/14/2015
                                                                                                                                                                  $,_ _ _8;_6_7._00_


       PO BOX 182789
       Number            Street

       COLUMBUS                                         OH              43218         As of the date you file, the claim is: Check all that apply.
       City                                             State          ZIP Code
                                                                                      f1      Contingent
       Who incurred the debt? Check one.                                              0       Unliquidated

       \21 Debtor 1 only                                                              0       Disputed

       0      Debtor 2 only
                                                                                      Type of NONPRIORITY unsecured claim:
       0      Debtor 1 and Debtor 2 only
       0      At least one of the debtors and another                                 0       Student loans
                                                                                      0       Obligations arising out of a separation agreement or divorce
       0      Check if this claim is for a community debt                                     that you did not report as priority claims
      Is the claim subject to offset?                                                 0       Debts to pension or profit-sharing plans, and other similar debts

      \21     No                                                                      ~       Other. Specify   CHARGE ACCT
       0      Yes


~      COMENITY BANK/VCTRSSEC                                                         Last 4 digits of account number _J__ _2 _2 _Ji                              $._ _ _ _563.00
                                                                                                                                                                            _ __
      Nonpnority Creditor's Name
                                                                                      When was the debt incurred?                01/02/2016
       PO BOX 182789
      Number             Street
       COLUMBUS                                         OH              43218
                                                                                      As of the date you file, the claim is: Check all that apply.
      City                                              State          ZIP Code


      Who incurred the debt? Check one.
                                                                                      i;il'   Confingent
                                                                                      0       Unliquidated
      !;a' Debtor 1 only                                                              0       Disputed
      0       Debtor 2 only
      0       Debtor 1 and Debtor 2 only
                                                                                      Type of NONPRIORITY unsecured claim:
      0       At least one of the debtors and another
                                                                                      0       Student loans
      0       Check if this claim is for a community debt                             0       Obligations arising out of a separation agreement or divorce
                                                                                              that you did not report as priority claims
      Is the claim subject to offset?
                                                                                      0       Debts to pension or profrt-sharing plans, and other similar debts
      !;a' No
                                                                                      l;l'    Other. Specify   CHARGE ACCT
      0       Yes




Official Fonn 106E/F                                        Schedule Elf: Creditors Who Have Unsecured Claims                                                           page_of_
                                      Case: 19-10397                     Doc: 1       Filed: 02/05/19                    Page: 24 of 65
 Debtor 1            ROSENTA                        SHENELLE                       HOOKS                         Case numberur•nownJ, _ _ _ _ _ _ _ _ _ _ _ _ __
                     F1rst Name       Mlddle Name           Last Name



                  Your NONPRIORITY Unsecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                  Total claim




□      CREDIT ONE BANK
       Nonpriority Creditors Name
                                                                                           Last 4 digits of account number

                                                                                           When was the debt incurred?
                                                                                                                                    JL JL _!_ JL
                                                                                                                                    10/29/2015
                                                                                                                                                                      $       765.00

       PO BOX 98872
       Number             Street
                                                                                           As of the date you file, the claim is: Check all that apply.
       LAS VEGAS                                          NV             89193
      Ctty                                               State          ZIP Code           ~ Contingent
                                                                                           0      Unliquidated
      Who incurred the debt? Check one.
                                                                                           □ Disputed
       J;jJ'   Debtor 1 only
       0       Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       0       Debtor 1 and Debtor 2 only
                                                                                           0      Student loans
       0       At least one of the debtors and another
                                                                                           0      Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority daims
       □ Check if this claim is for a community debt
                                                                                           0      Debts to pension or profit-sharing plans. and other similar debts
      Is the claim subject to offset?                                                      lilf   Other. Specify   CREDIT CARD
       lilf No
       0       Yes




□      FIRST PREMIER BANK
       Non priority Creditor's Name
                                                                                           Last 4 digits of account number          _!_   JL _£_ _§_                  $      682.00
                                                                                           When was the debt Incurred?              12/28/2016
       3820 N. LOUISE AVE
       Number             Street
                                                                                           As of the date you file, the claim is: Check all that apply.
       SIOUX FALLS                                        SD             57107
      City                                               State          ZIP Code           ~ Contingent
                                                                                           0      Unliquidated
      Who incurred the debt? Check one.
                                                                                           □ Disputed
      !;a' Debtor 1 only
      0 Debtor 2 only                                                                      Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debtor 2 only                                                         0      Student loans
      0 At least one of the debtors and another                                            0      Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority daims
       0       Check if this claim is for a community debt
                                                                                           0      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                      lilf   Other. Specify   CREDIT CARD
       iiif No
      0        Yes



□ WEBBANK/FINGERHUT                                                                        Last 4 digits of account number          _§_ _Q_    JL   _1_
                                                                                                                                                                      $    1,250.00
      Nonpriority Creditor's Name
                                                                                           When was the debt incurred?              11/02/2015
      6250 RIDGEWOOD ROAD
      Number              Street
                                                                                           As of the date you file, the claim is: Check all that apply.
       SAINT CLOUD                                       MN              56303
      City                                               State          ZIP Code           ¥)"    Contingent
                                                                                           0      Unliquidated
      Who incurred the debt? Check one.
                                                                                           0      Disputed
      ¥)"      Debtor 1 only
      0        Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      0        Debtor 1 and Debtor 2 only
                                                                                           0      Student loans
      0        At least one of the debtors and another
                                                                                           0      Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority daims
      □ Check if this claim is for a community debt
                                                                                           0      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                      iiif   Other. Specify   CHARGE ACCT
      iiif No
      0        Yes




Official Form 106E/F                                         Schedule Elf: Creditors Who Have Unsecured Claims                                                        page_of_
                                    Case: 19-10397                      Doc: 1      Filed: 02/05/19                    Page: 25 of 65
 Debtor 1          ROSENTA                        SHENELLE                       HOOKS                        Case number (,fknown), _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name       Middle Name           Last Name



                  Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                Total claim




□      PROGRESSIVE LEASING
      Nonpriority Creditors Name
                                                                                         Last 4 digits of account number

                                                                                         When was the debt incurred?
                                                                                                                                 _§_ _.i_ JL _§_
                                                                                                                                 01/15/2019
                                                                                                                                                                   $    1,848.00

       256 DATA DRIVE
      Number            Street
                                                                                         As of the date you file, the claim is: Check an that apply.
       DRAPER                                           UT             84020
      City                                             State          ZIP Code           ~ Contingent
                                                                                         0     Unliquidated
      Who incurred the debt? Check one.                                                  0     Disputed
      i;i" Debtor 1 only
      0      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
                                                                                         0     Student loans
      0      At least one of the debtors and another
                                                                                         0     Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority daims
      0      Check if this claim is for a community debt
                                                                                         0     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                    ~ Other. Specify LEASING FEE
       ~     No
      0      Yes




□      FRONTLINE ASSEG STRATEGIES LLC
      Nonpriority Creditors Name
                                                                                         Last 4 digits of account number         JL l       _Q_ _1_                $       766.00

                                                                                         When was the debt incurred?
       2700 SNELLING AVE N. STE 250
      Number            Street
                                                                                         As of the date you file, the claim is: Check all that apply.
       ROSEVILLE                                        MN             55113
      City                                             State          ZIP Code           ~ Contingent
                                                                                         0     Unliquidated
      Who incurred the debt? Check one.                                                  0     Disputed
      l;l    Debtor 1 only
      0      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
                                                                                         0     Student loans
      0      At least one of the debtors and another
                                                                                         0     Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority daims
      0      Check if this claim is for a community debt
                                                                                         0     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                    ~ Other. Specify COLLECTION
      litf No
      0      Yes



□ SECURITY FINANCE OF OKLAHOMA LLC                                                       Last 4 digits of account number         _§_ _§_ _1._ _Q_
                                                                                                                                                                   $    1,350.00

      Nonpriortty Creditor's Name
                                                                                         When was the debt incurred?             11/02/2018
      301 S. CHICKASAW
      Number            Street
                                                                                         As of the date you file, the claim is: Check all that apply.
      PAULS VALLEY                                     OK              73075
      City                                             State          ZIP Code           l;l   Contingent
                                                                                         0     Unliquidated
      Who incurred the debt? Check one.                                                  0     Disputed
      l;l    Debtor 1 only
      0      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
                                                                                         0     Student loans
      0      At least one of the debtors and another
                                                                                         0     Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority daims
      0      Check if this claim is for a community debt
                                                                                         0     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                    ~     Other.   Specify-'L=-O=A-"N~-------
      ijl    No
      0      Yes




Official Form 106E/F                                       Schedule Elf: Creditors Who Have Unsecured Claims                                                       page_of_
                                    Case: 19-10397                        Doc: 1      Filed: 02/05/19                     Page: 26 of 65
 Debtor 1           ROSENTA                       SHENELLE                        HOOKS                       Case number 1,tknown) _ _ _ _ _ _ _ _ _ _ _ _ __
                     F1rst Name     Middle Name            Last Name



                    List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
     D     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
     !;a   Yes

  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
     nonpriority unsecured claim, list the creditor separately for each daim. For each daim listed, identify what type of daim it is. Do not list daims already
     induded in Part 1. If more than one creditor holds a particular daim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
     daims fill out the Continuation Page of Part 2.

                                                                                                                                                                      Total claim

EJ TOWN OAKS APARTMENTS
       Nonpliority Creditors Name
                                                                                      Last 4 digits of account number _§_ ~               J!_ _§_                        424.00
                                                                                                                                                                  $_ _ _ _ _ __

                                                                                      When was the debt incurred?               09/08/2013
       100 TOWN OAKS
       Number             Street
       PAUL VALLEY                                      OK              73075
       City                                             State          ZIP Code       As of the date you file, the claim is: Check all that apply.

                                                                                      biJ'    Contingent
       Who incurred the debt? Check one.                                              0       Unliquidated
       0      Debtor 1 only                                                           0       Disputed
       0      Debtor 2 only
       0      Debtor 1 and Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
       0      At least one of the debtors and another                                 0       Student loans

       0      Check if this claim is for a community debt                             0       Obligations arising out of a separation agreement or divorce
                                                                                              that you did not report as priority claims
       Is the claim subject to offset?                                                0       Debts to pension or profrt-sharing plans, and other similar debts
       ijl    No                                                                      ~Other.Specify          RENTAL FEE
       0      Yes


EJ CONTINENTAL CREDIT
       Nonpliority Creditors Name
                                                                                      Last 4 digits of account number ~
                                                                                      When was the debt incurred?
                                                                                                                                     _§_ _± _i
                                                                                                                                 11/02/2018
                                                                                                                                                                     1,350.00
                                                                                                                                                                  ---~---
                                                                                                                                                                  $



       PO BOX 3146
       Number             Street
       SPARTANBURG                                      SC              29304         As of the date you file, the claim is: Check all that apply.
       City                                             State          ZIP Code
                                                                                      r/      Contingent
       Who incurred the debt? Check one.                                              0       Unliquidated

       0      Debtor 1 only
                                                                                      0       Disputed

       0      Debtor 2 only
                                                                                      Type of NONPRIORITY unsecured claim:
       0      Debtor 1 and Debtor 2 only
       0      At least one of the debtors and another                                 0       Student loans
                                                                                      0       Obligations arising out of a separation agreement or divorce
       0      Check if this claim is for a community debt                                     that you did not report as priority claims
       Is the claim subject to offset?                                                0       Debts to pension or profit-sharing plans, and other similar debts

       \ll No                                                                         ~       Other. Specify -'L=O=A;...a:..;N"--R=E=D"---------
       0      Yes


EJ SUN LOAN
      Nonpnorrty Creditor's Name
                                                                                      Last 4 digits of account number _Q _Q                -8.   _3.
                                                                                                                                                                  $      1,150.00
                                                                                                                                                                      -------
                                                                                      When was the debt incurred?                11/02/2018
       2000 W. GRANT AVE                          STE10
      Number              Street
       PAULS VALLEY                                     OK              73075         As of the date you file, the claim is: Check all that apply.
      City                                              State          ZIP Code

      Who incurred the debt? Check one.
                                                                                      riJ     Contingent
                                                                                      0       Unliquidated
       ~ Debtor 1 only
                                                                                      0       Disputed
       0      Debtor 2 only
       0      Debtor 1 and Debtor 2 only
                                                                                      Type of NONPRIORITY unsecured claim:
       0      At least one of the debtors and another
                                                                                      0       Student loans
      0       Check if this claim is for a community debt                             0       Obligations arising out of a separation agreement or divorce
                                                                                              that you did not report as priority claims
      Is the claim subject to offset?
                                                                                      0       Debts to pension or profit-sharing plans, and other similar debts
       i;a' No                                                                        i;;1'   Other. Specify ....,L=O=A._.._,N..___ _ _ _ _ _ _ __
      0       Yes




Official Form 106E/F                                        Schedule Elf: Creditors Who Have Unsecured Claims                                                              page_of_
                                     Case: 19-10397                      Doc: 1       Filed: 02/05/19                   Page: 27 of 65
  Debtor 1          ROSENTA                        SHENELLE                        HOOKS                       Case number {ff known), _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name      Middle Name            Last Name



                    List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      D     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      l;a   Yes

  4. List all of your non priority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
     nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
     included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
     daims fill out the Continuation Page of Part 2.

                                                                                                                                                                    Total claim

E2]    RED RIVER CREDIT CORP                                                           Last 4 digits of account number~              _1 ~ _§_
                                                                                                                                                                  $._ _1...:..._,0_9_7._00_
       Nonpfiority Creditors Name
                                                                                       When was the debt incurred?
       2102 B. WEST LINDSEY STREET
       Number             Street

       NORMAN                                            OK              73069
       City                                             State           ZIP Code       As of the date you file, the claim is: Check all that apply.

                                                                                       fit    Contingent
       Who incurred the debt? Check one.                                               D      Unliquidated
       0      Debtor 1 only                                                            D      Disputed
       D      Debtor 2 only
       D      Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
       D      At least one of the debtors and another                                  D      Student loans

       D      Check if this claim is for a community debt                              D      Obligations arising out of a separation agreement or divorce
                                                                                              that you did not report as priority claims
       Is the claim subject to offset?                                                 D      Debts to pension or profit-sharing plans, and other similar debts
       0      No                                                                       ~      Other. Specity _L_O_A_N_ _ _ _ _ _ _ _ __
       D      Yes


□      LOVE.BEAL & NIXON P.C.                                                          Last 4 digits of account number          _§_ _1_ _§_ _1_                   s._ _--'1,'-2_s1_.o_o_
       Nonpriority Creditor's Name                                                     When was the debt incurred?               02/28/2018
       6621 N. MERIDIAN
       Number             Street

       OKLAHOMA CITY                                    OK               73116         As of the date you file, the claim is: Check all that apply.
       City                                             State           ZIP Code
                                                                                       fl Contingent
       Who incurred the debt? Check one.                                               D      Unliquidated

       0      Debtor 1 only                                                            □ Disputed
       D      Debtor 2 only
       D      Debtor 1 and Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:

       D      At least one of the debtors and another                                  D      Student loans
                                                                                       D      Obligations arising out of a separation agreement or divorce
       D      Check if this claim is for a community debt                                     that you did not report as priority claims
       Is the claim subject to offset?                                                 D      Debts to pension or profit-sharing plans, and other similar debts

       0      No                                                                       ~      Other. Specify   COLLECTION
       D      Yes


~      FINANCIAL RECOVERY SERVICES INC                                                 Last 4 digits of account number _Q _fi _Q _4-
                                                                                                                                                                         766.00
                                                                                                                                                                  $_ _ _ _ _ __
       Nonpfiority Creditors Name
                                                                                       When was the debt Incurred?
       PO BOX 385908
       Number            Street
       MINNEAPOLIS                                      MN               55438
                                                                                       As of the date you file, the claim is: Check all that apply.
       City                                             State           ZIP Code

       Who incurred the debt? Check one.
                                                                                       i;a"   Contingent
                                                                                       D      Unliquidated
       ~ Debtor 1 only
                                                                                       D      Disputed
       D      Debtor 2 only
       D      Debtor 1 and Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
       D      At least one of the debtors and another
                                                                                       D      Student loans
       D      Check if this claim is for a community debt                              D      Obligations arising out of a separation agreement or divorce
                                                                                              that you did not report as priority claims
       Is the claim subject to offset?
                                                                                       D      Debts to pension or profit-sharing plans, and other similar debts
       ~No
                                                                                       ~      Other. Specify   COLLECTION
       D      Yes




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                            page_of_
                                    Case: 19-10397                       Doc: 1      Filed: 02/05/19                    Page: 28 of 65
 Debtor 1          ROSENTA                        SHENELLE                       HOOKS                        Case number Ufknown), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   F1rst Name       Middle Name           Last Name




                  Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with                 4.4, followed by 4.5, and so forth.                                                Total claim




□      US DEPT OF EDUCATION
      Nonpriority Creditor's Name
                                                                                         Last 4 digits of account number


                                                                                         When was the debt incurred?
                                                                                                                                 _§_   ~

                                                                                                                                 03/09/2009
                                                                                                                                            _§_ _§_                $    2,970.00

       3130 FAIRVIEW PARK DRIVE
      Number            Street
                                                                                         As of the date you file, the claim is: Check au that apply.
       FAIR CHURCH                                      VA             23323
      City                                             State          ZIP Code           ~ Contingent
                                                                                         0     Unliquidated
      Who incurred the debt? Check one.                                                  0     Disputed
      r;a' Debtor 1 only
      0 Debtor 2 only                                                                    Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debtor 2 only                                                       ii'   Student loans
      0 At least one of the debtors and another                                          D     Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                         0     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                    □ Other. Specify STUDENT LOANS
      litf No
      0      Yes




□     Nonpriority Creditor's Name
                                                                                         Last 4 digits of account number _ _ _ _                                   $ _ _ _ __


                                                                                         When was the debt incurred?

      Number            Street
                                                                                         As of the date you file, the claim is: Check all that apply.

      City                                             State          ZIP Code           0     Contingent
                                                                                         0     Unliquidated
      Who incurred the debt? Check one.                                                  0     Disputed
      0      Debtor 1 only
      0      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
                                                                                         0     Student loans
      0      At least one of the debtors and another
                                                                                         0     Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                         0     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                    0     Other. Specify_ _ _ _ _ _ _ _ _ _ __

      0      No
      0      Yes



□                                                                                        Last 4 digits of account number _ _ _ _
                                                                                                                                                                   $_ _ _ __


      Nonpriorrty Creditor's Name
                                                                                         When was the debt incurred?

      Number            Street
                                                                                         As of the date you file, the claim is:     Check all that apply.

      City                                             State          ZIP Code           0     Contingent
                                                                                         0     Unliquidated
      Who incurred the debt? Check one.                                                  0     Disputed
      0      Debtor 1 only
      D      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
                                                                                         0     Student loans
      D      At least one of the debtors and another
                                                                                         0     Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                         0     Debts to pension or profrt-sharing plans, and other similar debts
      Is the claim subject to offset?                                                    0     Other. Specify_ _ _ _ _ _ _ _ _ _ __

      0      No
      0      Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                       page_of_
                        Case: 19-10397                               Doc: 1 Filed: 02/05/19 Page: 29 of 65
 Debtor 1       ROSENTA      SHENELLE                                   HOOKS           Case number             (1fknown) _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name    Middle Name           Last Name



                List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
     example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor In Parts 1 or
     2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
     additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

        PORTFOLIO RECOVERY ASSOC                                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

       PO BOX 12914                                                         Line       of ( Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                          ~ Part 2: Creditors with Nonpriority Unsecured Claims

       NORFOLK                               VA            23541
                                                                            Last 4 digits of account number_§_      _i_   J!.. _§_
       City                                  State               ZIP Code


       MIDLAND CREDIT MGMT                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

       PO BOX 51319                                                         Line        of (Check one):   0   Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                          .a- Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

       LOS ANGLES                             CA           90051            Last 4 digits of account number _       __ _
       City                                  State               ZIP Code


        PROGRESSIVE MGMT SYSTEMS                                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

        PO BOX2220                                                          Line       of (Check one):    0   Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                          r;/ Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

       WEST COVINA                            CA           91793            Last 4 digits of account number _       __ _
       City                                  State               ZIP Code


       LVNV FUNDING LLC                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

       PO BOX 1269                                                          Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                          ~ Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

        GREENVILLE                            SC           29603            Last 4 digits of account number_§_      _i    ~   _§_
       City                                  State               ZIP Code


       TENANT TRACKER                                                       On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

       PO BOX 1990                                                          Line       of (Check one):    0   Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                          ~ Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

       MCKINNEY                              TX            75070            Last 4 digits of account number~        _i_   J!. _§_
      City                                   State               ZIP Code

       SUN LOAN                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

       215 W. PAUL AVE                                                      Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
      Number          Street
                                                                                                          .a- Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

       PAULS VALLEY                          OK            73075            Last 4 digits of account number~        _i .J!.   ~
      City                                   State               ZIP Code


       SUNRISE CREDIT SERVICES                                              On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

       PO BOX 9100                                                          Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
      Number          Street
                                                                                                          ~ Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims
       FARMINGDALE                           NY           11735
      City                                   State               ZIP Code   Last 4 digits of account number_§_     _i_    J!.. _§_

Official Form 106E/F                                 Schedule Elf: Creditors Who Have Unsecured Claims                                               page_of_
                               Case: 19-10397                          Doc: 1      Filed: 02/05/19                 Page: 30 of 65
 Debtor 1       ROSENTA                      SHENELLE                         HOOKS                   Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name    Middle Name             Last Name



                List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
     example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
     2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
     additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

        RED RIVER CREDIT                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

       PO BOX 130                                                               Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                             -zr   Part 2: Creditors with Nonpriorily Unsecured Claims

                                                                                Last 4 digits of account number_§__      _i_ _.!!._ _§_
       TIMPSON                                  TX           75975
       City                                    State               ZIP Code


       DIRECT LOAN SVC SYSTEMS                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

       PO BOX5609                                                               Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                             ~ Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims

       GREENVILLE                               TX           75403              Last 4 digits of account number_§__      _i_   ~   _§_
       City                                    State               ZIP Code


                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                                Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                             □ Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims

                                                                                Last 4 digits of account number _        __ _
       City                                    State               ZIP Code

                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                                Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                             0     Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims

                                                                                Last 4 digits of account number _        __ _
       City                                    State               ZIP Code


                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                                Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                             0     Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims

                                                                                Last 4 digits of account number _        __ _
      City                                     State               ZIP Code

                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
      Number          Street
                                                                                                            0      Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims

                                                                                Last 4 digits of account number _        __ _
      City                                     State               ZIP Code


                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
      Name


                                                                                Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
      Number         Street
                                                                                                            0      Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims


      City                                     State               ZIP Code
                                                                                Last 4 digits of account number _        __ _



Official Form 106E/F                                   Schedule Elf: Creditors Who Have Unsecured Claims                                                 page_of_
                    Case: 19-10397                            Doc: 1 Filed: 02/05/19 Page: 31 of 65
Debtor 1    ROSENTA       SHENELLE                                HOOKS           Case number urxnown1,_ _ _ _ _ _ _ _ _ _ _ _ __
               First Name    Middle Name          Last Name



           Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                       Total claim


                6a. Domestic support obligations                                6a.                       0.00
Total claims                                                                           $
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                  6b.    $                  0.00

                6c. Claims for death or personal injury while you were
                    intoxicated                                                 6c.                       0.00
                                                                                       $

                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                     6d.   +$                  0.00


                6e. Total. Add lines 6a through 6d.                             6e.
                                                                                       $                  0.00


                                                                                       Total claim

                6f. Student loans                                               6f.                   2,970.00
Total claims                                                                           $
from Part2
                69. Obligations arising out of a separation agreement
                    or divorce that you did not report as priority
                    claims                                                      69.    $                  0.00
                6h. Debts to pension or profit-sharing plans, and other
                    similar debts                                               6h.    $                  0.00

                6i. Other. Add all other nonpriority unsecured claims.
                    Write that amount here.                                     6i.   +$             14,785.00


                6j. Total. Add lines 6f through 6i.                             6j.
                                                                                       $             17,755.00




Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                               page_of_
                                   Case: 19-10397              Doc: 1              Filed: 02/05/19          Page: 32 of 65


 Fill m this information to 1dent1fy your case:


 Debtor               ROSENTA            SHENELLE                  HOOKS
                      First Name              Middle Name              Las: Name

 Debtor 2
 {Spouse If filing)   First Name              Middle Name              Last Name


 United States Bankruptcy Court for the: Western District of Oklahoma

 Case number
  (If known)                                                                                                                               D Check if this is an
                                                                                                                                              amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
      I.a"   No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
      D      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AIB: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
      example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
      unexpired leases.



      Person or company with whom you have the contract or lease                                 State what the contract or lease is for


2.1
      Name


      Number             Street


      City                               State      ZIP Code

2.2
      Name


      Number             Street


      City                               State      ZIP Code

2.3
      Name


      Number             Street


      City                               State      ZIP Code

2.4
      Name


      Number             Street


      City                               State      ZIP Code

2.5
      Name


      Number             Street


      City                               State      ZIP Code


Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                           page 1 o f _
                                       Case: 19-10397                         Doc: 1          Filed: 02/05/19       Page: 33 of 65

 Fill m this 1nformat1on to 1dent1fy your case:

 Debtor1              ROSENTA                        SHENELLE                    HOOKS
                       First Name                      Middle Name                Last Name

 Debtor2
 (Spouse, if filing) FirstName                         Middle Name                Last Name


 United States Bankruptcy Court for the: Western District of Oklahoma

 Case number
  (If known)
                                                                                                                                                  0   Check if this is an
                                                                                                                                                      amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                      12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      lii!I   No
      D       Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      liZi    No. Go to line 3.
      D       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

              □ No
              D     Yes. In which community state or territory did you live? _ _ _ _ _ _ _ _ . Fill in the name and current address of that person.



                    Name of your spouse. former spouse, or legal equivalent



                    Number            Street



                    City                                          State                         ZIP Code


 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 106D), Schedule EIF (Official Form 106EIF), or Schedule G (Official Form 106G). Use Schedule D,
     Schedule EIF, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                                Check all schedules that apply:

~         Name                                                                                                  □   Schedule D, line ___

                                                                                                                □   Schedule E/F, line ___
          Number             Street
                                                                                                                □   Schedule G, line ___

          City                                                        State                      ZIP Code

§]                                                                                                              □   Schedule D, line
          Name

                                                                                                                □   Schedule E/F, line
          Number             Street
                                                                                                                □   Schedule G, line ___

          City                                                        State                      ZIP Code

§]                                                                                                              □   Schedule D, line ___
          Name

                                                                                                                □   Schedule E/F, line
          Number             Street
                                                                                                                □   Schedule G, line

          City                                                        State                      ZIP Code



Official Form 106H                                                             Schedule H: Your Codebtors                                              page 1 of_
                                   Case: 19-10397               Doc: 1             Filed: 02/05/19              Page: 34 of 65


  Fill m this information to identify your case.

                     ROSENTA                   SHENELLE              HOOKS
  Debtor 1
                      First Name              Middle Name              Last Name

  Debtor 2
  (Spouse, if filing) First Name              MiddJeName               Last Name


  United States Bankruptcy Court for the:    Western Dislrid of Oklahoma

  Case number                                                                                               Check if this is:
      (If known)
                                                                                                           D An amended filing
                                                                                                           DA supplement showing post-petition
                                                                                                                chapter 13 income as of the following date:
Official Form B 61                                                                                              MM /DD/YYYY


Schedule I: Your Income                                                                                                                                          12/13
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


■@f           M     Describe Employment


 1.    Fill in your employment
                                                                              Debtor 1                                      Debtor 2 or non-filing spouse
        information.
        If you have more than one job,
                                                                           ------------------------------·----
        attach a separate page with
        information about additional        Employment status              llJ Employed                                     D Employed
        employers.                                                         D Not employed                                   D Not employed
        Include part-time, seasonal, or
        self-employed work.
                                            Occupation
                                                                            CNA/HHA
        Occupation may Include student
        or homemaker, if it applies.
                                            Employer's name
                                                                            LIFESPRING HEALTHCARE


                                            Employer's address             2411 SPRINGER DRIVE
                                                                           Number   Street                                Number   Street




                                                                            NORMAN           OK         73069
                                                                           City              State   ZIP Code             City                        State   ZIP Code

                                            How long employed there?          3 YRS


■if          M     Give Details About Monthly Income

       Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
       spouse unless you are separated.
       If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
       below. If you need more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1       For Debtor 2 or
                                                                                                                          non-filing spouse
                                                                                                                                              "'''"

  2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.             2.
                                                                                                     $ 2,096.00              $

  3.     Estimate and list monthly overtime pay.                                             3.   +$          0.00       + $


  4. Calculate gross income. Add line 2 + line 3.                                            4.      $ 2.096.00       1 1    $_ _ __



Official Form B 61                                                 Schedule I: Your Income                                                                    page 1
                                             Case: 19-10397                                      Doc: 1                    Filed: 02/05/19                        Page: 35 of 65

                    ROSENTA                                       SHENELLE                            HOOKS                                                Case number(dknown),_ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
                     First Name              MiddteName                      Last Name



                                                                                                                                                       For Debtor 1           For Debtor 2 or
                                                                                                                                                                              non-filing spouse

    Copy line 4 here ................. ,,.,, .. ,,,,.,, .. ,, .. ,, .... ., .. ,, ... ,, .. ,, ............... ,, .. ,, ..... ,, ......   -+ 4.        $    2,600.00            $ _ _ _ __


 5. List all payroll deductions:

     5a. Tax, Medicare, and Social Security deductions                                                                                       5a.       $      415.12            $
     5b. Mandatory contributions for retirement plans                                                                                       5b.        $         0.00           $
     5c. Voluntary contributions for retirement plans                                                                                        5c.       $         0.00           $
     5d. Required repayments of retirement fund loans                                                                                        5d.       $         0.00           $
     5e. Insurance                                                                                                                           5e.       $       54.74            $
     5f. Domestic support obligations                                                                                                       5f.        $         0.00           $

     5g. Union dues                                                                                                                         5g.        $         0.00           $

     5h. Other deductions. Specify:                                                                                                          5h. +$              0.00         + $

  6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g +5h.                                                              6.        $      469.86            $

  7. Calculate total monthly take-home pay. Subtract line                                           6 from line 4.                           7.        $    1,626.14            $


 8. List all other income regularly received:

     8a. Net income from rental property and from operating a business,
         profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total                                                                                    0.00
                                                                                                                                                       $                        $
            monthly net income.                                                                                                              8a.
      8b. Interest and dividends                                                                                                            8b.        $         0.00           $
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
                                                                                                                                                       $         0.00           $
            settlement, and property settlement.                                                                                            8c.
     8d. Unemployment compensation                                                                                                          8d.        $        0.00            $
      8e. Social Security                                                                                                                   8e.        $      750.00            $
      8f. Other government assistance that you regularly receive
          Include cash assistance and the value (if known) of any non-cash assistance
          that you receive, such as food stamps (benefits under the Supplemental                                                                       $      165.00            $
          Nutrition Assistance Program) or housing subsidies.
          Specify: SECTION 8                                                        8f.

      8g. Pension or retirement income                                                                                                      8g.        $         0.00           $

      8h. Other monthly income. Specify:                                                                                                    8h. +$               0.00         +$

 9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                                                    9.
                                                                                                                                                   I   $      915.00
                                                                                                                                                                        II      $
                                                                                                                                                                                                  I
10. Calculate monthly income. Add line 7 + line 9.
    Add the entries in line 1o for Debtor 1 and Debtor 2 or non-filing spouse.                                                               10    I   $ 2,541.14
                                                                                                                                                                        1+1
                                                                                                                                                                                $
                                                                                                                                                                                                  I= 1$
                                                                                                                                                                                                            2,541.14

11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-1 O or amounts that are not available to pay expenses listed in Schedule J.
    Specify:______________________________                                                                                                                                                    11.   +   $_ _ _0_.0_0_
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
                                                                                                                                                                                                            2,541.14
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Uabi/ities and Related Data, if it applies                                                               12.
                                                                                                                                                                                                        Combined
                                                                                                                                                                                                        monthly income
 13. Do you expect an increase or decrease within the year after you file this form?

    □ No.
    12] Yes. Explain:                I
                                     ..------------------------------------.
                                         OVERTIME STOPPED JAN 2019, DEBTOR IS SEASONAL EMPLOYED.


Official Form B 61                                                                                     Schedule I: Your Income                                                                             page 2
                                    Case: 19-10397                     Doc: 1               Filed: 02/05/19               Page: 36 of 65


     Fill in this information to identify your case:


     Debtor 1         ROSENTA                  SHENELLE                    HOOKS
                       First Name                 Middle Name                   Last Name                           Check if this is:
     Debtor 2
     (Spouse, 1ffiling) Fim Name                  Middle Name                   Last Name
                                                                                                                   D An amended filing
     United States Bankruptcy Court for the:      Western District of Oklahoma
                                                                                                                   DA supplement showing post-petition chapter 13
                                                                                                                        expenses as of the following date:
     Case number                                                                                                        MM/ DD/ YYYY
     (If known)
                                                                                                                   DA separate filing for Debtor 2 because Debtor 2
                                                                                                                        maintains a separate household
Official Form B 6J
Schedule J: Your Expenses                                                                                                                                           12/13

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

                     Describe Your Household

1.   Is this a joint case?

     12:) No.     Go to line 2.
     D Yes. Does Debtor 2 live in a separate household?
                  □ No
                  D Yes. Debtor 2 must file a separate Schedule J,
2.    Do you have dependents?
                                                □ No                                             Dependent's relationship to              Dependent's     Does dependent live
      Do not list Debtor 1 and                  12:) Yes. Fill out this information for          Debtor 1 or Debtor 2                     age             with you?
      Debtor 2.                                     each dependent. ........................ ,
      Do not state the dependents'                                                                DAUGHTER                                20             □ No
      names.                                                                                                                                             12:) Yes
                                                                                                                                                         □ No
                                                                                                                                                         0Yes

                                                                                                                                                         □ No
                                                                                                                                                         0Yes

                                                                                                                                                         □ No
                                                                                                                                                         Oves
                                                                                                                                                         □ No
                                                                                                                                                         0Yes

3. Do your expenses include                     12:) No
   expenses of people other than
     yourself and your dependents?              Oves

Iiff              Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.
Include expenses paid for with non-cash government assistance if you know the value
of such assistance and have included it on Schedule I: Your Income (Official Form B 61.)                                                       Your expenses

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                            $                  700.00
       any rent for the ground or lot.                                                                                              4.

       If not included in line 4:
       4a.    Real estate taxes                                                                                                     4a.     $
                                                                                                                                                                 0.00
       4b.    Property, homeowner's, or renter's insurance                                                                          4b.     $                    0.00
       4c.    Home maintenance, repair, and upkeep expenses                                                                         4c.     $                    0.00
       4d.    Homeowners association or condominium dues                                                                            4d.     $                    0.00

Official Form B 6J                                                   Schedule J: Your Expenses                                                                   page 1
                                Case: 19-10397                        Doc: 1       Filed: 02/05/19          Page: 37 of 65


                   ROSENTA                     SHENELLE                  HOOKS                    Case   number(ffknown), _ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                  First Name     Middle Name              Last Name




                                                                                                                                Your expenses


  5. Additional mortgage payments for your residence, such as home equity loans                                      5.
                                                                                                                            $                     0.00

 6. Utilities:

       6a.   Electricity, heat, natural gas                                                                          6a.    $                   200 00
       6b.   Water, sewer, garbage collection                                                                        6b.    $                     0 00
       6c.   Telephone, cell phone, Internet, satellite, and cable services                                          6c.    $                   200 00
       6d.   Other. Specify:                                                                                         6d.    $                     O00
 7.    Food and housekeeping supplies                                                                                7.     $                   40Q.00
  8. Childcare and children's education costs                                                                       8.      $                     0 00
  9.   Clothing, laundry, and dry cleaning                                                                           9.     $                   l20 00
10.    Personal care products and services                                                                           10.    $                   150 00
11.    Medical and dental expenses                                                                                   11.    $                    45 00
12.    Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments.                                                                                  12.
                                                                                                                            $                   100 00
13.    Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.    $                   300 00
14.    Charitable contributions and religious donations                                                              14.    $                     0.00
15.    Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life insurance                                                                                           15a.   $                    42.00
       15b. Health insurance                                                                                         15b.   $                     0.00
       15c. Vehicle insurance                                                                                        15c.   $                     0 00
       15d. Other insurance. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                               15d.   $                     0 00

16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                     16.
                                                                                                                            $                     0.00

17.    Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                               17a.   $                     0 00
       17b. Car payments for Vehicle 2                                                                               17b.   $                     0 00
       17c. Other. Specify .·_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                17c.   $                     0.00
       17d. Other. Specify:. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                17d.   $                     0.00
1a.     Your payments of alimony, maintenance, and support that you did not report as deducted
       from your pay on line 5, Schedule I, Your Income (Official Form B 61).
                                                                                                                      18.   $                     0.00

19.    Other payments you make to support others who do not live with you.
       Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                        19.   $                     0.00

20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                             20a.    $                     0 00
       20b. Real estate taxes                                                                                       20b.    $                     0 00
       20c. Property, homeowners, or renter's insurance                                                             20c.    $                     0 00
       20d. Maintenance, repair, and upkeep expenses                                                                20d.    $                     0 00
       20e. Homeowners association or condominium dues                                                              20e.    $                     0 00


 Official Form B 6J                                                   Schedule J: Your Expenses                                                   page2
                                  Case: 19-10397                    Doc: 1       Filed: 02/05/19            Page: 38 of 65


                  ROSENTA                   SHENELLE                   HOOKS                    Case
 Debtor 1                                                                                              number(,fknown)_ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name       Middle Name          Last Name




21.    Other. Specify:        Contribution to daughter's college expenses                                         21.   +$      100.00
                                                                                                                          ·--------

22.    Your monthly expenses. Add lines 4 through 21.
                                                                                                                        $           2,357.00
       The result is your monthly expenses.                                                                       22.    --------

23. Calculate your monthly net income.
                                                                                                                         $        2,541.14
      23a.   Copy line 12 (your combined monthly income) from Schedule/.                                         23a.       ·------'-----
      23b.   Copy your monthly expenses from line 22 above.                                                      23b.   -$      2,357.00
                                                                                                                            -----  ---
      23c.   Subtract your monthly expenses from your monthly income.
                                                                                                                         $_ _ _ _ _184.14
                                                                                                                                    _ __
             The result is your monthly net income.                                                              23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ll]No.
      Oves.        Explain here:




Official Form B 6J                                                 Schedule J: Your Expenses                                            page 3
                                            Case: 19-10397         Doc: 1            Filed: 02/05/19                  Page: 39 of 65


Fill in this information to 1dent1fy your case·


Debtor 1           ROSENTA                       SHENELLE            HOOKS
                    First Name                   Middle Name          Last Name

Debtor 2
(Spouse, if filing) First Name                   Middle Name          last Name


United States Bankruptcy Court for the: Western District of Oklahoma

Case number
(If known)
                                                                                                                                                    D Check if this is an
                                                                                                                                                        amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                             12/15

  If two married people are filing together, both are equally responsible for supplying correct Information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                    Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       0     No
       ~     Yes.     NameotpersonPATSY A. JORDAN                                             . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                 Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct




             t&~---t°''f°'"t!J
    X Signature of Debtor 1
                                                                     X
                                                                         Signature of Debtor 2


         Date    01/29/2019                                              Date _ _ _ _ _ __
                MM/     DD       /   YYYY                                         MM/ DD /   YYYY




 Official Form 106Dec                                          Declaration About an Individual Debtor's Schedules
                                              Case: 19-10397          Doc: 1              Filed: 02/05/19           Page: 40 of 65


    Fill in this information to identify your case:


    Debtor 1            ROSENTA                   SHENELLE             HOOKS
                        First Name                    Mlddle Name             Last Name

    Debtor2
    (Spouse, 1f filing) First Name                    MlddleName              Last Name


    United States Bankruptcy Court for the:       Western District of Oklahoma

    Case number
    (If known)                                                                                                                            0   Check if this is an
                                                                                                                                              amended filing




  Official Farm 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                       04/16
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
  number (if known). Answer every question.


                    Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

         0    Married
         ii Not married
   2. During the last 3 years, have you lived anywhere other than where you live now?

        0     No
        fit' Yes. List all of the places you lived in the last 3 years.     Do not include where you live now.

                 Debtor 1:                                             Dates Debtor 1        Debtor 2:                                         Dates Debtor 2
                                                                       lived there                                                             lived there


                                                                                             0   Same as Debtor 1                             0   Same as Debtor 1

                   202 CHAPEL RIDGE DRIVE                              From                                                                       From
                  Number             Street                                                      Number Street
                                                                       To                                                                         To
                   APT 813

                   PAULS VALLEY                    OK      73075
                 Crty                              State ZIP Code                                City                  State ZIP Code


                                                                                             0   Same as Debtor 1                             0   Same as Debtor 1


                                                                       From                                                                       From
                 Number              Street                                                      Number Street
                                                                       To                                                                         To




                 City                              State ZIP Code                                City                  State   ZIP Code


   3. Wrthin the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        0    No
        fit' Yes. Make sure you fill out Schedule H.· Your Codebtors (Official Form 106H).

 •if!             Explain the Sources of Your Income

Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 1
                                Case: 19-10397                       Doc: 1          Filed: 02/05/19                   Page: 41 of 65


Debtor1         ROSENTA                  SHENELLE                   HOOKS                                     Case number (1tknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                Fust Name        Middle Name           Last Name




  4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       0   No
       ~   Yes. Fill in the details.

                                                             Debtor1                                                   Debtor2

                                                             Sources of income                Gross income             Sources of income          Gross income
                                                             Check all that apply.            (before deductions and   Check all that apply.      (before deductions and
                                                                                              exclusions)                                         exclusions)

                                                              ~    Wages, commissions,                                 0   Wages, commissions,
           From January 1 of current year until                    bonuses, tips                     1,_
                                                                                              $_ _ _ _ 647
                                                                                                         _·13
                                                                                                           _               bonuses, tips
                                                                                                                                                  $_ _ _ _ _ _ _
           the date you filed for bankruptcy:
                                                              D    Operating a business                                D   Operating a business


            For last calendar year:
                                                              ~    Wages, commissions,                                 0   Wages, commissions,
                                                                   bonuses, tips              $___1_5_,_6_2_5_._8_2        bonuses, tips          $_ _ _ _ _ __
            (January 1 to December 31, ~ ~ - - '
                                               yyyy
                                                              0    Operating a business                                D   Operating a business



            For the calendar year before that:                D    Wages, commissions,                                 D   Wages, commissions,
                                                                   bonuses, tips                                           bonuses, tips          $ _ _ _ _ _ __
                                                                                              $_ _ _ _ _ __
            (January 1 to December 31, - - - ~
                                               yyyy
                                                              D    Operating a business                                D   Operating a business




  s. Did you receive any other income during this year or the two previous calendar years?
       Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
       unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
       gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

       List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       0   No
       ~Yes.Fill in the details.

                                                             Debtor 1                                                   Debtor2

                                                             Sources of income                Gross income from         Sources of income         Gross income from
                                                             Describe below.                  each source               Describe below.           each source
                                                                                              (before deductions and                              (before deductions and
                                                                                              exclusions)                                         exclusions)



            From January 1 of current year until            SOCIAL SECUfii                $_ _ _7_50_.0_0_             -------                    $ _ _ _ _ _ _ __
            the date you filed for bankruptcy:              SECTION 8                          165.00
                                                                                          $--------                    ----------                 $_ _ _ _ _ __

                                                                                          $ _ _ _ _ _ _ _ _ - - - - - - - - - - $ _ _ _ _ _ _ __


                                                                                          $_ _ _ _ _ __                                           $_ _ _ _ _ _ _
            For last calendar year:
                                                                                          $_ _ _ _ _ __                                           $ _ _ _ _ _ __
            (January 1 to December 31, _ _ _)
                                               yyyy
                                                                                          $ _ _ _ _ _ __                                          $ _ _ _ _ _ __



            For the calendar year before that:                                            $_ _ _ _ _ __                                           $_ _ _ _ _ __

            (January 1 to December 31, _ )                                                $_ _ _ _ _ __                                           $_ _ _ _ _ __
                                               yyyy
                                                                                          $ _ _ _ _ _ __                                          $_ _ _ _ _ _ __




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 2
                                  Case: 19-10397                         Doc: 1        Filed: 02/05/19         Page: 42 of 65


Debtor 1       ROSENTA                     SHENELLE                      HOOKS                          Case number (dknown), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                Fust Name          Middle Name            Last Name




               List Certain Payments You Made Before You Filed for Bankruptcy



  6. Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?

     0      No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                "incurred by an individual primarily for a personal, family, or household purpose."
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6.425* or more?

                0      No. Go to line 7.

                liZf   Yes. List below each creditor to whom you paid a total of $6.425* or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                • Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

     ii!!   Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                liZf   No. Go to line 7.

                D      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations. such as child support and
                            alimony. Also. do not include payments to an attorney for this bankruptcy case.


                                                                            Dates of     Total amount paid      Amount you still owe    Was this payment for ...
                                                                            payment


                                                                                         $_ _ _ _ _ _ _ $_ _ _ _ _ _ __
                        Creditor's Name
                                                                                                                                        D Mortgage
                                                                                                                                        Dear

                        Number    Street                                                                                                D Credit card
                                                                                                                                        D Loan repayment
                                                                                                                                        0   Suppliers or vendors

                        City                     State        ZIP Code
                                                                                                                                        D Other _ _ _ __

                                                                                         $ _ _ _ _ _ _ _ $ _ _ _ _ _ _ __
                                                                                                                                        D Mortgage
                        Creditor's Name
                                                                                                                                        Dear

                        Number    Street
                                                                                                                                        0   Credit card

                                                                                                                                        D   Loan repayment

                                                                                                                                        0   Suppliers or vendors

                        City                     State        ZIP Code
                                                                                                                                        D Other _ _ _ __


                                                                                         $ _ _ _ _ _ _ __ $ _ _ _ _ _ _ __
                                                                                                                                        D Mortgage
                        Creditor's Name
                                                                                                                                        Dear

                        Number    Street                                                                                                0   Credit card

                                                                                                                                        D Loan repayment
                                                                                                                                        0   Suppliers or vendors

                                                                                                                                        □ Other _ _ __
                        c,ty                     State        ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 3
                                   Case: 19-10397                    Doc: 1         Filed: 02/05/19           Page: 43 of 65


Debtor 1           ROSENTA                 SHENELLE                  HOOKS                            Case number   (1fknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name           Last Name




  7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
       agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
       such as child support and alimony.

       Iii" No
       D   Yes. List all payments to an insider.
                                                                         Dates of     Total amount      Amount you still   Reason for this payment
                                                                         payment      paid              owe

                                                                                      $_ _ _ _ _ $_ _ _ __
            Insider's Name



            Number        Street




            City                                 State   21 P Code


                                                                                      $ _ _ _ _ __     $_ _ _ _ _ _
            Insider's Name


            Number        Street




            City                                 State   ZIP Code



  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
       an insider?
       Include payments on debts guaranteed or cosigned by an insider.

       Iii" No
       D   Yes. List all payments that benefited an insider.

                                                                       Dates of        Total amount     Amount you still   Reason for this payment
                                                                       payment         paid             owe
                                                                                                                           Include credijors name

                                                                                      $_ _ _ _ _ $_ _ _ __
            Insider's Name



            Number       Street




            City                                 State   ZIP Code



                                                                                      $_ _ _ _ _ $_ _ _ __
            Insider's Name



            Number       Street




            City                                 State   ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page4
                                   Case: 19-10397                          Doc: 1           Filed: 02/05/19                  Page: 44 of 65


Debtor 1         ROSENTA                      SHENELLE                      HOOKS                                Case number   (1tknown), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 Fust Name            Middle Name            Last Name




                 Identify Legal Actions, Repossessions, and Foreclosures
  9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
       and contract disputes.

       iii' No
       0   Yes. Fill in the details.
                                                                       Nature of the case                  Court or agency                              Status of the case



            Case title_ _ _ _ _ _ _ _ _ _ __
                                                                                                          Court Name
                                                                                                                                                        □ Pending
                                                                                                                                                        □ Onappeal
                                                                                                          Number    Street                              0   Concluded

            Case number
                                                                                                          City                   State   ZIP Code




            Case title_ _ _ _ _ _ _ _ _ _ __                                                              Court Name
                                                                                                                                                        □ Pending
                                                                                                                                                        □ Onappeal
                                                                                                          Number    Street                              □   Concluded

            Case number
                                                                                                          C~y                    State   ZIP Code



  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

       ~   No. Go to line 11.
       □ Yes. Fill in the information below.

                                                                                 Describe the property                                    Date        Value of the property



                                                                                                                                                      $_ _ _ _ __
                 Creditor's Name



                 Number      Street                                              Explain what happened

                                                                                 □ Property was repossessed.
                                                                                 □ Property was foreclosed.
                                                                                 0   Property was garnished.
                 City                               State   ZIP Code             0   Property was attached, seized, or levied.

                                                                                Describe the property                                     Date         Value of the properti



                                                                                                                                                      $_ _ _ _ _ _
                 Creditor's Name



                 Number      Street
                                                                                Explain what happened


                                                                                 □ Property was repossessed.
                                                                                 □ Property was foreclosed.
                                                                                 □ Property was garnished.
                 City                               State   ZIP Code
                                                                                0    Property was attached, seized, or levied.



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
                                 Case: 19-10397                           Doc: 1          Filed: 02/05/19            Page: 45 of 65


Debtor 1           ROSENTA                  SHENELLE                      HOOKS                               Case number (If known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name                Last Name




  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
     ill    No
     □ Yes. Fill in the details.

                                                                      Describe the action the creditor took                       Date action      Amount
                                                                                                                                  was taken
            Credrtor' s Name


                                                                                                                                                   $_ _ _ _ _ __
            Number     Street




            City                           State   ZIP Code          Last 4 digits of account number: XXXX-_ _ _ _


  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?
     li2I   No
     □ Yes

■ @fj              List Certain Gifts and Contributions


  13. Wrthin 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     li2I   No
     □ Yes. Fill in the details for each gift.

              Gifts with a total value of more than $600             Describe the gifts                                           Dates you gave      Value
              per person                                                                                                          the gifts



                                                                                                                                                    $._ _ _ _ __
            Person to Whom You Gave the Gift


                                                                                                                                                    $._ _ _ _ __


            Number     Street



            City                           State   ZIP Code


            Person's relationship to you


            Gifts with a total value of more than $600               Describe the gifts                                           Dates you gave     Value
            per person                                                                                                            the gifts


                                                                                                                                                     $_ _ _ _ _ _
            Person to Whom You Gave the Gift


                                                                                                                                                     $ _ _ _ _ __



            Number     Street



            City                           State   ZIP Code


            Person's relationship to you _ _ _ _ __



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page&
                                      Case: 19-10397                         Doc: 1          Filed: 02/05/19                 Page: 46 of 65


Debtor1                ROSENTA                  SHENELLE                     HOOKS                                  Case number Ufknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name      Mldd!e Name               Last Name




  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

        GZi'   No
        D      Yes. Fill in the details for each gift or contribution.

                Gifts or contributions to charities                     Describe what you contributed                                       Date you          Value
                that total more than $600                                                                                                   contributed



                                                                                                                                                              $_ _ _ _ _ _
               Charity's Name


                                                                                                                                                              $_ _ _ _ _ _



               Number      Street




               City           State        ZIP Code




1¥11                    List Certain Losses

  1 s. Within  1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
        disaster, or gambling?

        lif No
        D      Yes. Fill in the details.

                Describe the property you lost and                       Describe any insurance coverage for the loss                       Date of your      Value of property
                how the loss occurred                                                                                                       loss              lost
                                                                        lndude the amount that insurance has paid. List pending insurance
                                                                        daims on line 33 of Schedule AA3: Property.


                                                                                                                                                              $_ _ _ _ __




•§fl                   List Certain Payments or Transfers

  16.   Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
        you consulted about seeking bankruptcy or preparing a bankruptcy petition?
        Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

        laa°   No
        0      Yes. Fill in the details.

                                                                        Description and value of any property transferred                   Date payment or   Amount of payment
                                                                                                                                            transfer was
                Person Who Was Paid                                                                                                         made


                Number       Street                                                                                                                           $ _ _ _ _ __


                                                                                                                                                              $_ _ _ _ _

                City                         State    ZIP Code



                Email or website address


                Person Who Made the Payment, if Not You



Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 7
                                   Case: 19-10397                       Doc: 1          Filed: 02/05/19                 Page: 47 of 65


Debtor 1           ROSENTA                 SHENELLE                      HOOKS                                Case number 1,tknown) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name              Last Name




                                                                    Description and value of any property transferred               Date payment or        Amount of
                                                                                                                                    transfer was made      payment


            Person Who Was Paid
                                                                                                                                                          $_ _ _ _ _

            Number       Street
                                                                                                                                                          $_ _ _ _ _



            City                       State     ZIP Code




            Email or website address



            Person Who Made the Payment, if Not You



 17. Wrthin 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     !if No
     0     Yes. Fill in the details.

                                                                    Description and value of any property transferred               Date payment or       Amount of payment
                                                                                                                                    transfer was
                                                                                                                                    made
            Person Who Was Paid

                                                                                                                                                          $_ _ _ _ _
             Number       Street


                                                                                                                                                          $_ _ _ __

            City                        State    ZIP Code

  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property       to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     !if No
     D     Yes. Fill in the details.

                                                                   Description and value of property         Describe any property or payments received      Date transfer
                                                                   transferred                               or debts paid in exchange                       was made

            Person Who Received Transfer



            Number       Street




            City                       State     ZIP Code


            Person's relationship to you _ _ _ _ __



            Person Who Received Transfer



            Number       Street




            City                       State     ZIP Code

            Person's relationship to you _ _ _ _ __

Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 8
                                   Case: 19-10397                         Doc: 1          Filed: 02/05/19                Page: 48 of 65


Debtor 1            ROSENTA                   SHENELLE                    HOOKS                                Case number (,tknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     Fust Name      Mldd!e Name              Last Name




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
      are a beneficiary? (These are often called asset-protection devices.)

     !iZI'   No
     □ Yes. Fill in the details.

                                                                     Description and value of the property transferred                                      Date transfer
                                                                                                                                                            was made


             Name of trust




•¥fl•:b           Ust Certain Flnanclal Accounts, Instruments, Safe Deposit Bow, and Storage Units
  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     faNo
     □ Yes. Fill in the details.
                                                                     Last 4 digits of account number     Type of account or       Date account was       Last balance before
                                                                                                         instrument               closed, sold, moved,   closing or transfer
                                                                                                                                  or transferred

              Name of Financial Inst-on
                                                                     xxxx-_ _ _ _                        □ Checking                                      $._ _ __

              Number      Street                                                                         □ Savings
                                                                                                         □   Money market

                                                                                                         □ Brokerage
              City                       State    ZIP Code                                               □ Other_ _ __



                                                                     xxxx-_ _ _ _                        □ Checking                                      $_ _ _ __
              Name of Financial Institution
                                                                                                         □ Savings
              Number      Street                                                                         □ Money market
                                                                                                         □ Brokerage
                                                                                                         □ Other_ _ __
              City                      State     ZIP Code

 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     !il No
     □ Yes. Fill in the details.
                                                                     Who else had access to it?                     Describe the contents                       Do you still
                                                                                                                                                                have it?

                                                                                                                                                                □ No
             Name of Financial Inst-on                             Name                                                                                         □ Yes

             Number       Street                                   Number    Street


                                                                   City        State     ZIP Code
             City                       State     ZIP Code



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 9
                                    Case: 19-10397                         Doc: 1               Filed: 02/05/19               Page: 49 of 65


Debtor1            ROSENTA                      SHENELLE                   HOOKS                                      Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name     Mldd!eName               Last Name




 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
    liZiNo
     0 Yes. Fill in the details.
                                                   Who else has or had access to it?         Describe the contents                                                 Do you still
                                                                                                                                                                   have it?

                                                                                                                                                                   0No
             Name or Storage Facility                               Name
                                                                                                                                                                   OYes

             Number        Street                                   Number     Street


                                                                    City State ZIP Code

              City                       State    ZIP Code


                       Identify Property You Hold or Control for Someone Elsa

  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or hold in trust for someone.
     liif No
     0      Yes. Fill in the details.
                                                                   Where is the property?                                 Describe the property                Value


              Owner's Name                                                                                                                                     $_ _ _ _ _

                                                                  Number     Street
              Number       Street




                                                                  City                           State     ZIP Code
              City                       State    ZIP Code


                       Give Details About Environmental Information

 For the purpose of Part 10, the following definitions apply:
     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     liZi   No
     0      Yes. Fill in the details.
                                                                   Governmental unit                           Environmental law, if you know it              Date of notice



            Name or site                                          Governmental unit


            Number       Street                                   Number     Street


                                                                  City                  State   ZIP Code


            City                        State    ZIP Code



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 10
                                  Case: 19-10397                          Doc: 1               Filed: 02/05/19                  Page: 50 of 65


Debtor 1       ROSENTA                    SHENELLE                        HOOKS                                       Case number (ff known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name     Middle Name              Last Name




  25. Have you notified any governmental unit of any release of hazardous material?

     la' No
     □ Yes. Fill in the details.
                                                                 Governmental unit                                Environmental law, if you know it                   Date of notice



            Name of site                                         Governmental unit


            Number       Street                                  Number     Street



                                                                 City                  State    ZIP Code


            City                       State    ZIP Code


  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     liZi No
     □ Yes. Fill in the details.
                                                                                                                                                                       Status of the
                                                                   Court or agency                                     Nature of the case
                                                                                                                                                                       case

           Case title_ _ _ _ _ _ _ _ _ _ __
                                                                   Court Name
                                                                                                                                                                       □ Pending
                                                                                                                                                                       □ Onappeal
                                                                   Number     Street                                                                                   Q   Concluded


           Case number                                             City                        State   ZIP Code


                     Give Details About Your Business or Connections to Any Business
  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           □ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           □ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           □ A partner in a partnership
           □ An officer, director, or managing executive of a corporation
           □ An owner of at least 5% of the voting or equity securities of a corporation

     fitl' No. None of the above applies. Go to Part 12.
     □ Yes. Check all that apply above and fill in the details below for each business.
                                                                   Describe the nature of the business                               Employer Identification number
                                                                                                                                     Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                     EIN: _ _         ______ _
            Number       Street
                                                                   Name of accountant or bookkeeper                                  Dates business existed


                                                                                                                                     From               To
            City                      State     ZIP Code
                                                                   Describe the nature of the business                               Employer Identification number
                                                                                                                                     Do not include Social Security number or 111N.
            Business Name

                                                                                                                                     EIN: _ _ _ _ _ _ _ _ _
            Number       Street
                                                                   Name of accountant or bookkeeper                                  Dates business existed


                                                                                                                                     From               To
            City                      State     ZIP Code


Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 11
                                      Case: 19-10397                       Doc: 1           Filed: 02/05/19            Page: 51 of 65


Debtor 1           ROSENTA                    SHENELLE                     HOOKS                               Case number (ff known), _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name      Middle Name              Last Name




                                                                                                                           Employer Identification number
                                                                       Describe the nature of the business
                                                                                                                           Do not include Social Security number or ITIN.
               Business Name
                                                                                                                           EIN: _ _ _ _ _ _ _ _ _

               Number        Street
                                                                       Name of accountant or bookkeeper                    Dates business existed



                                                                                                                           From                To
              City                         State    ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

     liZI     No
     0      Yes. Fill in the details below.

                                                                       Date issued




               Name                                                    MM/DD/YYYY



               Number        Street




               City                        State    ZIP Code




•@ifI                 IHgn Below

      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.



       JC             tk~iD~
              Signature of Debtor 1                                                    Signature of Debtor 2


              Date     01/29/2019                                                      Date _ _ _ _ __

      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      lif'     No
      0        Yes



      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      0       No
      l;jJ'   Yes. Name of person PATSY               A JORDAN                                                     . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                     Declaration, and Signature (Official Form 119).




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 12
                                  Case: 19-10397                 Doc: 1            Filed: 02/05/19             Page: 52 of 65


Fill in this information to 1dent1fy your case·

Debtor 1           ROSENTA                  SHENELLE             HOOKS
                    First Name              Middle Name                Last Name

Debtor 2
(Spouse, rt filing) Frrst Name              Middle Name                Last Name


Unrted States Bankruptcy Court tor the: Western District of Oklahoma

Case number                                                                                                                               D Check if this is an
(If known)                                                                                                                                    amended filing




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                         1211s

  If you are an individual filing under chapter 7, you must fill out this form if:
  ■ creditors have claims secured by your property, or
  ■ you have leased personal property and the lease has not expired.

  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

 •¥11                List Your Creditors Who Have Secured Claims

   1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
      information below.

           Identify the creditor and the property that is collateral                What do you intend to do with the property that   Did you claim the property
                                                                                    secures a debt?                                   as exempt on Schedule C?

         Creditor's        NONE                                                    □ Surrender the property.                          □ No
         name:
                                                                                   □ Retain the property and redeem it.               □ Yes
         Description of
         property                                                                  □ Retain the property and enter into a
         securing debt:                                                               Reaffirmation Agreement.
                                                                                   □ Retain the property and [explain]: _ _ __



         Creditor's                                                                □ Surrender the property.                          □ No
         name:
                                                                                   □ Retain the property and redeem it.               □ Yes
         Description of
         property                                                                  □ Retain the property and enter into a
         securing debt:                                                               Reaffirmation Agreement.
                                                                                   □ Retain the property and [explain]: _ _ __



         Creditor's                                                                □ Surrender the property.                          □ No
         name:
                                                                                   □ Retain the property and redeem it.               □ Yes
         Description of
         property                                                                  □ Retain the property and enter into a
         securing debt:                                                               Reaffirmation Agreement.
                                                                                   □ Retain the property and [explain]: _ _ __



         Creditor's                                                                □ Surrender the property.                          □ No
         name:
                                                                                   □ Retain the property and redeem it.               □ Yes
         Description of
         property                                                                  □ Retain the property and enter into a
         securing debt:                                                               Reaffirmation Agreement.
                                                                                   □ Retain the property and [explain]: _ _ __



 Official Form 108                           Statement of Intention for Individuals Fillng Under Chapter 7                                    page 1
                                     Case: 19-10397                 Doc: 1        Filed: 02/05/19          Page: 53 of 65

 Debtor 1        ROSENTA                           SHENELLE          HOOKS                         Case number (If known), _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name          Middle Name        Last Name




 •ifM            List Your Unexpired Personal Property Leases

   For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
   fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
   ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

        Describe your unexpired personal property leases                                                                Will the lease be assumed?

       Lessor's name:                                                                                                   □ No
                                                                                                                        □ Yes
       Description of leased
       property:


       Lessor's name:                                                                                                   0No
                                                                                                                        □ Yes
       Description of leased
       property:


       Lessor's name:                                                                                                   □ No
       Description of leased                                                                                            D Yes
       property:


       Lessor's name:                                                                                                   □ No
                                                                                                                        □ Yes
       Description of leased
       property:



       Lessor's name:                                                                                                   0No
                                                                                                                        □ Yes
       Description of leased
       property:


       Lessor's name:                                                                                                   □ No
                                                                                                                        □ Yes
       Description of leased
       property:


       Lessor's name:                                                                                                   □ No
                                                                                                                        □ Yes
       Description of leased
       property:




1851             Sign Below


     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.



   x        P~./cz/6c:d;o
       Signature of Debtor 1
                                                                     X
                                                                         Signature of Debtor 2

       Date   01/29/2019                                                 Date _ _ _ _ _ _ __
              MM/ DD     I    YYYY                                            MM/ DD/ YYYY




Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                      page2
                                   Case: 19-10397              Doc: 1             Filed: 02/05/19           Page: 54 of 65

  Fill   in   this 1nformat1on to 1dent1fy your case:                                                 Check one box only as directed in this form and        in

                                                                                                      Form 122A-1Supp:
  Debtor 1          ROSENTA                   SHENELLE          HOOKS
                      FrrstName               MddleName               Last Name
                                                                                                      ~ 1. There is no presumption of abuse.
  Debtor 2
  (Spouse, if filing) First Name              Middle Name             Last Name                       □ 2. The calculation to determine if a presumption of
                                                                                                           abuse applies will be made under Chapter 7
  United States Bankruptcy Court for the: Western District of Oklahoma                                     Means Test Calculation (Official Form 122A-2).

  Case number                                                                                         □ 3. The Means Test does not apply now because of
  (If known)                                                                                               qualified military service but it could apply later.



                                                                                                      D Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this fonn. Include the line number to which the additional infonnation applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under§ 707(b)(2) (Official Fonn 122A-1Supp) with this form.

•§fN              Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
       iZI    Not married. Fill out Column A, lines 2-11.
       □ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
      □ Married and your spouse is NOT filing with you. You and your spouse are:
              □    Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
              □    Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                   under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                   spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

      Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
      bankruptcy case. 11 U.S.C. § 101 (1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through
      August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
      Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
      income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                      Column A            ColumnB
                                                                                                      Debtor 1            Debtor 2 or
                                                                                                                          non-filing spouse
 2. Your gross wages, salary, tips, bonuses, overtime, and commissions                                                      $ _ _ __
      (before all payroll deductions).                                                                 $   2,096.00
 3. Alimony and maintenance payments. Do not include payments from a spouse if                                              $ _ _ __
                                                                                                       $_ _ _ _
    Column B is filled in.
 4. All amounts from any source which are regularly paid for household expenses
      of you or your dependents, including child support Include regular contributions
      from an unmarried partner, members of your household, your dependents, parents,
      and roommates. Include regular contributions from a spouse only if Column B is not               $_ _ __              $_ _ _ _
      filled in. Do not include payments you listed on line 3.
 5. Net income from operating a business, profession,
                                                                    Debtor 1       Debtor 2
      orfann
      Gross receipts (before all deductions)                          $_ _         $_ _

      Ordinary and necessary operating expenses                    -$_ _ -$_ _

      Net monthly income from a business, profession, or farm         $_ _         $_ _ Copy          $                     $_ _ __
                                                                                        here-+

 6. Net income from rental and other real property                  Debtor 1       Debtor 2
    Gross receipts (before all deductions)                           $_ _           $_ _

      Ordinary and necessary operating expenses                    -$_ _ -$_ _
                                                                                              Copy
      Net monthly income from rental or other real property                        $_ _ here-+        $                     $_ _ __
                                                                      $---
 7. Interest, dividends, and royalties                                                                $                     $_ _ _ _ _



Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                                  page 1
                                    Case: 19-10397                  Doc: 1         Filed: 02/05/19                        Page: 55 of 65


Debtor 1           ROSENTA                        SHENELLE          HOOKS                                 Case number (1fknown) _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name        Middle Name        Last Name



                                                                                                              Column A                        ColumnB
                                                                                                              Debtor 1                        Debtor 2 or
                                                                                                                                              non-filing spouse
 8. Unemployment compensation                                                                                   $_ _ _ __                       $_ _ _ __
     Do not enter the amount if you contend that the amount received was a benefit
     under the Social Security Act. Instead, list it here:         ....... -1-
       For you ....                                            $_ _ _ _ _ _

        For your spouse ...                                             $_ _ _ _ __

 9. Pension or retirement income. Do not include any amount received that was a
    benefit under the Social Security Act.                                                                      $_ _ _ _                       $ _ _ _ __

 10. Income from all other sources not listed above. Specify the source and amount.
     Do not include any benefits received under the Social Security Act or payments received
     as a victim of a war crime, a crime against humanity, or international or domestic
     terrorism. If necessary, list other sources on a separate page and put the total below.
       SOCIAL SECURITY                                                                                          $        750.00                $
       SECTION 8                                                                                                $        165.00                $
      Total amounts from separate pages, if any.                                                             +$                               +$

 11. Calculate your total current monthly income. Add lines 2 through 1O for each
     column. Then add the total for Column A to the total for Column B.                                         $ 3,011.00 +                   $                   =1$ 3,011.ool
                                                                                                                                                                       Total current
                                                                                                                                                                       monthly Income

                  Determine Whether the Means Test Applies to You

 12. Calculate your current monthly income for the year. Follow these steps:
     12a.       Copy your total current monthly income from line 11.                                                              ... Copy line 11 here.+          $ 3,011.00
                Multiply by 12 (the number of months in a year).                                                                                                   X 12
     12b.       The result is your annual income for this part of the form.                                                                                12b.    $36,132 00

 13. Calculate the median family income that applies to you. Follow these steps:

     Fill in the state in which you live.                               OKLAHOMA

     Fill in the number of people in your household.                    2
     Fill in the median family income for your state and size of household.                                                                        ......... 13.   $57,207.00
     To find a list of applicable median income amounts, go online using the link specified in the separate
     instructions for this form. This list may also be available at the bankruptcy clerk's office.

 14. How do the lines compare?

     14a.   Iii   Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                  Go to Part 3.

     14b.   0     Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                  Go to Part 3 and fill out Form 122A-2.

■§fl              Sign Below

                                here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


                  X                                                                               X
                      Signature of Debtor 1                                                           Signature of Debtor 2

                      Date     01/29/2019
                               MM/ DD    /YYYY                                                        Date~M~M,.,...,./~D~D,-/~Y7 Y7 Y7 Y,-


                      If you checked line 14a, do NOT fill out or file Form 122A-2.

                      If you checked line 14b, fill out Form 122A-2 and file it with this form.


Official Form 122A-1                               Chapter 7 Statement of Your Current Monthly Income                                                                    page 2
            Case: 19-10397        Doc: 1         Filed: 02/05/19    Page: 56 of 65




                IN THE UNITED STA TES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

IN RE:                                       )
ROSENTA S. HOOKS                             )
                                             )        Case No.
                                             )        Chapter _7_ _
               Debtor.                       )


                               VERIFICATION OF MATRIX


                The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.


Date: 01/29/2019
                                                      Debtor Name


                                                      Joint Debtor Name (if applicable)
               Case: 19-10397   Doc: 1    Filed: 02/05/19   Page: 57 of 65




                          ROSENTA S. HOOKS MAILING MATRIX
CAPITAL ONE BANK USA NA
PO BOX 30281
SALT LAKE CITY,UT 84130
COMENITY BANK/STAGE
PO BOX 182789
COLUMBUS, OH 43218
COMENITY BANK/VCTRSSEC
PO BOX 182789
COLUMBUS, OH 43218
CREDIT ONE BANK
PO BOX 98872
LAS VEGAS, NV 89193
FIRST PREMIER BANK
3820 N. LOUISE AVE
SIOUX FALLS, SD 57107
WEBBANK/FINGERHUT
6250 RIDGEWOOD ROAD
SAINT CLOUD, MN 56303
PROGRESSIVE LEASING
256 DATA DRIVE
DRAPER, UT 84020
FRONTLINE ASSET
STRATEGIES LLC
2700 SNELLING AVE N.
STE 250
ROSEVILLE, MN 55113
SECURITY FINANCE
OF OKLAHOMA LLC
301 S. CHICKASAW
PAULS VALLEY,OK 73075
TOWN OAKS APARTMENTS
100 TOWN OAKS
PAUL VALLEY, OK 73075
CONTINENTAL CREDIT
PO BOX 3146
SPARTANBURG, SC 29304
SUN LOAN
2000 W. GRANT AVE
STE 10
PAULS VALLEY, OK 73075
RED RIVER CREIT CORP
2102 B. WEST LINDSEY ST
NORMAN, OK 73069
LOVE,BEAL & NIXON P.C.
6621 N. MEDICIAN
OKLAHOMA CITY,OK 73116
FINANCIAL RECOVERY SERV
PO BOX 385908
MINNEAPOLIS, MN 55438
                                         Page 1
               Case: 19-10397   Doc: 1    Filed: 02/05/19   Page: 58 of 65




                           ROSENTA S. HOOKS MAILING MATRIX
US DEPT OF EDUCATION
3130 FAIRVIEW PARK DR
FAIR CHURCH, VA 23323
PORTFOLIO RECOVERY ASSOC
PO BOX 12914
NORFOLK, VA 23541
MIDLAND CREDIT MGMT
PO BOX 51319
LOS ANGELES, CA 90051
PROGRESSIVE MGMT SYSTESM
PO BOX 2220
WEST COVINA, CA 91793
LVNV FUNDING LLC
PO BOX 1269
GREENVILLE, SC 29603
TENANT TRACKER
PO BOX 1990
MCKINNEY, TX 75070
SUN LOAN
215 W. PAUL AVE
PAULS VALLEY, OK 73075
SUNRISE CREDIT SERVICES
PO BOX 9100
FARMINGDALE, NY 11735
RED RIVER CREDIT
PO BOX 130
TIMPSON, TX 75975
DIRECT LOAN SVC SYS
PO BOX 5609
GREENVILLE, TX 75403




                                         Page 2
                                   Case: 19-10397                      Doc: 1         Filed: 02/05/19    Page: 59 of 65


   Fill in this information to 1dent1fy the case:

  Debtor 1          ROSENTA                  SHENELLE                     HOOKS
                      First Name                Middle Name               Last Name

  Debtor 2
  (Spouse, if filing) First Name                Middle Name               Last Name


  United States Bankruptcy Court for the: Western District of Oklahoma


  Case   number                                                           Chapter _ _ __
   (If known)




Official Form 119
Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                           12/15

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.




•ifI               Notice to Debtor


 Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
 filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

         Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

                whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

                whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

                whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

                whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

                what tax consequences may arise because a case is filed under the Bankruptcy Code;

                whether any tax claims may be discharged;

                whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

                how to characterize the nature of your interests in property or your debts; or

                what procedures and rights apply in a bankruptcy case.



         The bankruptcy petition preparer _P_A_T_S_Y_A_._J_O_R_D_A_N
                                                                   ___________________ has notified me of
                                           Name
         any maximum allowable fee before preparing any document for filing or accepting any fee.




                                                                                                         Date O1/29/2019
                                                                                                              MM/DD IYYYY



                                                                                                         Date _ _ _ _ __
          Signature of Debtor 2 acknowledging receipt of this notice                                          MM/DD /YYYY




Official Form 119                                 Bankruptcy Petition Preparer's Notice, Declaration, and Signature                    page 1
                                       Case: 19-10397                       Doc: 1                   Filed: 02/05/19               Page: 60 of 65



Debtor 1        ROSENTA                              SHENELLE                    HOOKS                                    Case number (If known), _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name            Middle Name           Last Name




                Declaration and Signature of the Bankruptcy Petition Preparer



 Under penalty of perjury, I declare that:
     I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

     I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
     Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

     if rules or guidelines are established according to 11 U.S.C. § 11 O(h) setting a maximum fee for services that bankruptcy petition
     preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
     accepting any fee from the debtor.

     PATSY A JORDAN
     Printed name                                        Title, if any                                Firm name, if it applies

     1919 NW 142ND STREET - UNIT 12 A
     Number                   Street

     OKLAHOMA CITY                                      OK          73134                             405-607-3659
     -C-ity_ _ _ _ _ _ _ _ _ _ _ _ _ State                             "'z.,,,IP_C,,...o-d,--e_ __
                                                                                                      Contact phone


     I or my finn prepared the documents checked below and the completed declaration is made a part of each document that I check:
     (Check all that apply.)

     liZI Voluntary Petition (Form 101)                                  Iii    Schedule I (Form 1061)                              □      Chapter 11 Statement of Your Current Monthly
                                                                                                                                           Income (Form 122B)
     liZI Statement About Your Social Security Numbers                   Iii    Schedule J (Form 106J)
            (Form 121)
                                                                         G2I    Declaration About an Individual Debtor's            □      Chapter 13 Statement of Your Current Monthly
                                                                                                                                           Income and Calculation of Commitment Period
     liZI   Summary of Your Assets and Liabilities and                          Schedules (Form 106Dec)                                    (Form 122C-1)
            Certain Statistical Information (Form 106Sum)
                                                                         Iii    Statement of Financial Affairs (Form 107)
                                                                                                                                    □      Chapter 13 Calculation of Your Disposable
     liZI Schedule A/B (Form 106A/B)                                                                                                       Income (Form 122C-2)
                                                                         G2I    Statement of Intention for Individuals Filing
     !;a    Schedule C (Form 106C)                                              Under Chapter 7 (Form 108)                          Iii    Application to Pay Filing Fee in Installments
                                                                                                                                           (Form 103A)
     !;a    Schedule D (Form 1060)                                       li2I   Chapter 7 Statement of Your Current

     i;a    Schedule E/F (Form 106E/F)
                                                                                Monthly Income (Form 122A-1)
                                                                                                                                    □      Application to Have Chapter 7 Filing Fee
                                                                                                                                           Waived (Form 103B)
     liZI Schedule G (Form 106G)                                         □      Statement of Exemption from Presumption
                                                                                of Abuse Under§ 707(b)(2)                           liZI   A list of names and addresses of all creditors
     liZI Schedule H (Form 106H)                                                (Form 122A-1Supp)                                          (creditor or mailing matrix)

                                                                         □      Chapter 7 Means Test Calculation
                                                                                (Form 122A-2)
                                                                                                                                    □      Other



     Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
     to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.




                                                                                                           3 8 0 - 5 4 - 2 0 3 2                           Date 01/29/2019
                                                                                                        Social Security number of person who signed            MM/ DD/YYYY




     PATSY A. JORDAN
     Printed name


                                                                                                                                                           Date _ _ _ _ __
     Signature of bankruptcy petition preparer or officer, principal, responsible                       Social Security number of person who signed            MM/DD/YYYY
     person, or partner



     Printed name




Official Form 119                                             Bankruptcy Petition Preparers Notice, Declaration, and Signature                                               page2
                       Case: 19-10397                           Doc: 1              Filed: 02/05/19                       Page: 61 of 65

 B2800 (Form 2800) ( 12/15)



                                   .           United States BankruotcveourL
                                   vjJ..,{) J;]/J/'(v     District Of .\,o<.0---.L:~""'-=-..c..i.-=---.;__

 In   re_~_._.._..,Q~~~--fµ~\±~-
                            Debtor
                                                               o~o'?.~s~-                                                 Case No. - - - - -

                                                                                                                          Chapter   ----71----
                DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
      [Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 USC § 1 I O(h)(2).]

 1.           Under 11 U.S.C. § 11 0(h), I declare under penalty of perjury that I am not an attorney or employee of an
              attorney. that I prepared or caused to be prepared one or more documents for filing by the above-named
              debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
              the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
              debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

 For document preparation services I have agreed to accept...............................                                 $   /'jQ O()
 Prior to the filing of this statement I have received ............................................ .                     $   150°0
 Balance Due ........................................................................................................ .         -£:r
                                                                                                                          $ _ _ _ _ __

 2.           I have prepared or caused to be prepared the following documents (itemize):

 and provided the following services (itemize):

 3.


 4.           The source of compensation to be paid to me is:
                Debtor                              Other (specify)

 5.           The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation
              of the petition filed by the debtor(s) in this bankruptcy case.

 6.           To my knowledge no other person has prepared for compensation a document for filing in connection with
              this bankruptcy case except as listed below:

 NAME                                                               SOCIAL SECURITY NUMBER




~~;~";~ . Sudol                                                               s,cu~
                                                              _pe-tit-ion-pr-epa-rer_*/
                                                                                           n'.:.~£?.2.;
                                                                                                            _ _,_~_:}-_h J ·tr
                                                                                               _0~\_~g__f\]_\JJ
                                                                                                                                       v~.~ l Is   l)
                                                                                                                                                        A
 Printed name and title, if any, of
 Bankruptcy Petition Preparer                                       Address                    O\(C ) Q\L 7 6 \ ~ L/
 * If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
 responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

 A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
 Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § I JO; 18 U.S.C § 156.
                    Case: 19-10397             Doc: 1        Filed: 02/05/19             Page: 62 of 65




      Notice Required by 11 U.S.C. § 342(b) for
      Individuals Filing for Bankruptcy (Form 201 0)


                                                                     Chapter 7:          Liquidation
        This notice is for you if:

            You are an individual filing for bankruptcy,
                                                                               $245      filing fee
             and                                                                $75      administrative fee
                                                                     +          i15      trustee surcharge
            Your debts are primarily consumer debts.
                                                                               $335      total fee
             Consumer debts are defined in 11 U.S.C.
             § 101(8) as "incurred by an individual                  Chapter 7 is for individuals who have financial
             primarily for a personal, family, or                    difficulty preventing them from paying their
             household purpose."                                     debts and who are willing to allow their non-
                                                                     exempt property to be used to pay their
                                                                     creditors. The primary purpose of filing under
                                                                     chapter 7 is to have your debts discharged. The
     The types of bankruptcy that are                                bankruptcy discharge relieves you after
     available to individuals                                        bankruptcy from having to pay many of your
                                                                     pre-bankruptcy debts. Exceptions exist for
      Individuals who meet the qualifications may file               particular debts, and liens on property may still
      under one of four different chapters of the                    be enforced after discharge. For example, a
      Bankruptcy Code:                                               creditor may have the right to foreclose a home
                                                                     mortgage or repossess an automobile.
'(._. iii   Chapter 7 -     Liquidation
                                                                     However, if the court finds that you have
      ~     Chapter 11- Reorganization
                                                                     committed certain kinds of improper conduct
                                                                     described in the Bankruptcy Code, the court
      111   Chapter 12- Voluntary repayment plan
                                                                     may deny your discharge.
                        for family farmers or
                        fishermen
                                                                     You should know that even if you file
                                                                     chapter 7 and you receive a discharge, some
            Chapter 13- Voluntary repayment plan
                                                                     debts are not discharged under the law.
                        for individuals with regular
                                                                     Therefore, you may still be responsible to pay:
                        income
                                                                     111   most taxes;
     You should have an attorney review your                         11    most student loans;
     decision to file for bankruptcy and the choice of
                                                                     1$    domestic support and property settlement
     chapter.
                                                                           obligations;




     Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)           page 1
               Case: 19-10397             Doc: 1        Filed: 02/05/19            Page: 63 of 65




m.     most fines, penalties, forfeitures, and                  your income is more than the median income
       criminal restitution obligations; and                    for your state of residence and family size,
~      certain debts that are not listed in your                depending on the results of the Means Test, the
       bankruptcy papers.                                       U.S. trustee, bankruptcy administrator, or
                                                                creditors can file a motion to dismiss your case
You may also be required to pay debts arising                   under § 707(b) of the Bankruptcy Code. If a
from:                                                           motion is filed, the court will decide if your
                                                                case should be dismissed. To avoid dismissal,
       fraud or theft;
                                                                you may choose to proceed under another
l!li   fraud or defalcation while acting in breach              chapter of the Bankruptcy Code.
       of fiduciary capacity;
                                                                If you are an individual filing for chapter 7
M      intentional injuries that you inflicted; and
                                                                bankruptcy, the trustee may sell your property
iii    death or personal injury caused by                       to pay your debts, subject to your right to
       operating a motor vehicle, vessel, or                    exempt the property or a portion of the
       aircraft while intoxicated from alcohol or               proceeds from the sale of the property. The
       drugs.                                                   property, and the proceeds from property that
                                                                your bankruptcy trustee sells or liquidates that
If your debts are primarily consumer debts, the                 you are entitled to, is called exempt property.
court can dismiss your chapter 7 case if it finds               Exemptions may enable you to keep your
that you have enough income to repay                            home, a car, clothing, and household items or
creditors a certain amount. You must file                       to receive some of the proceeds if the property
Chapter 7 Statement of Your Current Monthly                     is sold.
Income (Official Form 122A-I) if you are an
individual filing for bankruptcy under                          Exemptions are not automatic. To exempt
chapter 7. This form will determine your                        property, you must list it on Schedule C: The
current monthly income and compare whether                      Property You Claim as Exempt (Official Form
your income is more than the median income                      106C). If you do not list the property, the
that applies in your state.                                     trustee may sell it and pay all of the proceeds
                                                                to your creditors.
If your income is not above the median for
your state, you will not have to complete the
other chapter 7 form, the Chapter 7 Means                       Chapter 11 : Reorganization
Test Calculation (Official Form 122A-2).
                                                                         $1,167    filing fee
If your income is above the median for your                     +          $550    administrative fee
state, you must file a second form-the                                   $1,717    total fee
Chapter 7 Means Test Calculation (Official
Form 122A-2). The calculations on the form-                     Chapter 11 is often used for reorganizing a
sometimes called the Means Test--deduct                         business, but is also available to individuals.
from your income living expenses and                            The provisions of chapter 11 are too
payments on certain debts to determine any                      complicated to summarize briefly.
amount available to pay unsecured creditors. If



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)          page2
             Case: 19-10397               Doc: 1        Filed: 02/05/19             Page: 64 of 65




Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.
Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a
mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
and following all of the legal requirements.
You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
necessary documents.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




Chapter 12: Repayment plan for family                           Under chapter 13, you must file with the court
            farmers or fishermen                                a plan to repay your creditors all or part of the
                                                                money that you owe them, usually using your
           $200 filing fee
                                                                future earnings. If the court approves your
+           $75 administrative fee
                                                                plan, the court will allow you to repay your
           $275 total fee
                                                                debts, as adjusted by the plan, within 3 years or
Similar to chapter 13, chapter 12 permits                       5 years, depending on your income and other
family farmers and fishermen to repay their                     factors.
debts over a period of time using future
earnings and to discharge some debts that are                   After you make all the payments under your
not paid.                                                       plan, many of your debts are discharged. The
                                                                debts that are not discharged and that you may
                                                                still be responsible to pay include:

Chapter 13: Repayment plan for                                  11     domestic support obligations,
            individuals with regular                            11     most student loans,
            income                                              11,    certain taxes,
                                                                "'     debts for fraud or theft,
          $235    filing fee
                                                                ~      debts for fraud or defalcation while acting
+          $75    administrative fee
                                                                       in a fiduciary capacity,
          $310    total fee
                                                                fill   most criminal fines and restitution
Chapter 13 is for individuals who have regular                         obligations,
income and would like to pay all or part of                     111    certain debts that are not listed in your
their debts in installments over a period of time                      bankruptcy papers,
and to discharge some debts that are not paid.
                                                                111    certain debts for acts that caused death or
You are eligible for chapter 13 only if your
                                                                       personal injury, and
debts are not more than certain dollar amounts
set forth in 11 U.S.C. § 109.                                   11     certain long-term secured debts.



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)         page3
               Case: 19-10397                 Doc: 1        Filed: 02/05/19        Page: 65 of 65




                                                                 A married couple may file a bankruptcy case
                                                                 together----called a joint case. If you file a joint
    Warning: File Your Forms on Time
                                                                 case and each spouse lists the same mailing
    Section 521(a)(1) of the Bankruptcy Code                     address on the bankruptcy petition, the
    requires that you promptly file detailed information
                                                                 bankruptcy court generally will mail you and
    about your creditors, assets, liabilities, income,
    expenses and general financial condition. The                your spouse one copy of each notice, unless
    court may dismiss your bankruptcy case if you do             you file a statement with the court asking that
    not file this information within the deadlines set by        each spouse receive separate copies.
    the Bankruptcy Code, the Bankruptcy Rules, and
    the local rules of the court.

    For more information about the documents and                 Understand which services you
    their deadlines, go to:                                      could receive from credit
    http://www.uscourts.gov/bkforrns/bankruptcy form             counseling agencies
    s.htrnl#procedure.
                                                                 The law generally requires that you receive a
                                                                 credit counseling briefing from an approved
                                                                 credit counseling agency. 11 U.S.C. § 109(h).
Bankruptcy crimes have serious
                                                                 If you are filing a joint case, both spouses must
consequences
                                                                 receive the briefing. With limited exceptions,
~     If you knowingly and fraudulently conceal                  you must receive it within the 180 days before
      assets or make a false oath or statement                   you file your bankruptcy petition. This briefing
      under penalty ofperjury--either orally or                  is usually conducted by telephone or on the
      in writing-in connection with a                            Internet.
      bankruptcy case, you may be fined,
      imprisoned, or both.                                       In addition, after filing a bankruptcy case, you
                                                                 generally must complete a financial
~      All information you supply in connection                  management instructional course before you
      with a bankruptcy case is subject to                       can receive a discharge. If you are filing a joint
      examination by the Attorney General acting                 case, both spouses must complete the course.
      through the Office of the U.S. Trustee, the
      Office of the U.S. Attorney, and other                     You can obtain the list of agencies approved to
      offices and employees of the U.S.                          provide both the briefing and the instructional
      Department of Justice.                                     course from:
                                                                 http://justice.gov/ust/eo/hapcpa/ccde/cc approved.html.
Make sure the court has your                                     In Alabama and North Carolina, go to:
mailing address                                                  http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                 BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the
                                                                 And DebtCou nselors. aspx.
mailing address you list on Voluntary Petition
for Individuals Filing for Bankruptcy (Official
                                                                 If you do not have access to a computer, the
 Form IO I). To ensure that you receive
                                                                 clerk of the bankruptcy court may be able to
information about your case, Bankruptcy
                                                                 help you obtain the list.
Rule 4002 requires that you notify the court of
any changes in your address.



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)        page4
